[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and is filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.2

 

EXECUTION VERSION

 

 

AMENDED AND RESTATED RESEARCH AND DEVELOPMENT COLLABORATION AGREEMENT

 

between

 

THE COUNCIL OF THE QUEENSLAND INSTITUTE OF MEDICAL RESEARCH

 

and

 

ATARA BIOTHERAPEUTICS, INC,

 




 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED RESEARCH AND DEVELOPMENT COLLABORATION AGREEMENT

This Amended and Restated Research and Development Collaboration Agreement
(“Agreement”), entered into on 23 September, 2016 (“Execution Date”), and
effective as of the Original Effective Date (as defined below), is made by and
between Atara Biotherapeutics, Inc., having its principal offices at 611 Gateway
Blvd #900, South San Francisco, CA 94080, (“Atara”), and the Council of the
Queensland Institute of Medical Research, a not-for-profit Institute organized
and existing under the laws of the State of Queensland having its principal
offices at 300 Herston Rd, Herston QLD 4006, Australia (“Institute”).  Each of
Atara and Institute are referred to in this Agreement as a “Party”, and
collectively as the “Parties”

WHEREAS, Institute has conducted certain research and development, and possesses
certain expertise relating to the research and development of allogeneic and
autologous cytotoxic T-lymphocytes (“CTL”), including in relation to the
development of novel therapies targeting tumor and other cells infected with
certain viruses, for use in oncology and autoimmune indications.

WHEREAS, Atara is a biotechnology company developing novel therapies for
commercialization for the treatment of human diseases and conditions.

WHEREAS, the Parties desire to collaborate in relation to research and
development activities to progress the development of novel allogeneic CTL
therapies for use in treating oncology and autoimmune indications associated
with the expression on or in cells, of Epstein Barr Virus (including all
naturally occurring variants thereof) (“EBV”) and/or cytomegalovirus (including
all naturally occurring variants thereof) (“CMV”) [ * ].

WHEREAS, the Institute is uniquely qualified to conduct the proposed research
and the research is within Institute’s mission and it is in the mutual interest
of Atara and Institute that Institute continues to progress certain research and
development activities already being conducted at or under the supervision of
Institute, including certain clinical studies directed to the use of (a)
autologous CTL therapies in certain oncology and autoimmune indications
associated with the expression of EBV and/or CMV [ * ] on or in tumor and other
cells, and (b) certain vaccines, in accordance with the terms and conditions set
forth herein.  

WHEREAS, Atara and Institute are parties to that certain Research and
Development Collaboration Agreement (the “Original Research Agreement”), entered
into on October 20, 2015 (the “Original Effective Date”);

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

2

--------------------------------------------------------------------------------

 

WHEREAS, the Parties desire that intellectual property rights and technology
developed as a result of activities conducted under this Agreement be licensed
to Atara for the further development and commercialization of CTL products based
on novel allogeneic and autologous CTLs for use in the diagnosis, treatment,
prophylaxis and palliation of diseases and conditions associated with EBV and
CMV, and to that end, the Parties entered into the that certain exclusive
License Agreement (the “Original License Agreement”) simultaneous with the
Original Research Agreement on the Original Effective Date; and

WHEREAS, the Parties desire to amend and restate such Original License Agreement
in its entirety, and simultaneously to amend and restate the Original Research
Agreement in its entirety as set forth herein.

NOW, THEREFORE, Institute and Atara hereby agree to the following terms and
conditions in this Agreement:

1.

DEFINITIONS

The following capitalized terms shall have the meanings set forth in this
Article 1.  Capitalized terms not defined in this Article 1 or elsewhere in this
Agreement shall have the meaning given to such terms in the License Agreement.

1.1“Affiliate” shall have the meaning given in the License Agreement.

1.2“Alliance Manager” shall have the meaning given in Section 3.2(a).

1.3“Allogeneic CTL Products” shall have the meaning given in the License
Agreement.

1.4“Allogeneic Programs” means (a) the research and development activities being
performed by Institute and Atara pursuant to this Agreement directed to the
identification and development of Allogeneic CTL Products, including (i) the
Allogeneic EBV CTL Program, (ii) the Allogeneic CMV CTL Program, and (b) the
research and development activities conducted under each New Research Program
pursuant to Section 2.3 that is directed to the identification and development
of New CTL Products comprising Allogeneic CTLs for use in any Indication.

1.5“Atara Forecast” shall have the meaning given in Section 2.7(c).

1.6“Atara Forecast Quantity” shall have the meaning given in Section 2.7(c).

1.7“Atara Inventions” shall have the meaning given in Section 9.1.

1.8“Autologous CTL Products” shall have the meaning given in the License
Agreement.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

3

--------------------------------------------------------------------------------

 

1.9“Autologous Programs” means (a) the research and development activities being
performed by Institute and Atara pursuant to this Agreement directed to the
identification and development of Autologous CTL Products, including (i) the
Autologous EBV CTL Program, (ii) the [ * ] CTL Program, and (b) the research and
development activities conducted under each New Research Program pursuant to
Section 2.3 that is directed to the identification and development of New CTL
Products comprising Autologous CTLs for use in any Indication.

1.10“Background IP” shall have the meaning given in the License Agreement.

1.11“BKV” shall have the meaning given in Section 2.3(d).

1.12“BKV CTL Budget” shall have the meaning given in Section 2.6(d).

1.13“BKV CTL Development Plan” shall have the meaning given in Section 2.6(c).

1.14“BKV CTL Program” shall have the meaning given in Section 2.6(c).

1.15“BKV CTL Research Contribution” shall have the meaning given in Section
2.6(d).

1.16“BKV Program” shall have the meaning given in Section 2.3(d).

1.17“Claims” shall have the meaning given in Section 12.1.

1.18“CMV” shall have the meaning given in the Recitals.

1.19“CMV [ * ] Development Plan” shall have the meaning given in Section 2.6(e).

1.20“Calendar Quarter” means each successive period of three (3) consecutive
calendar months ending on the last day of March, June, September, or December,
respectively; provided that, the final Calendar Quarter shall end on the last
day of the Term.

1.21“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party or its Affiliate with respect to any objective, activity or
decision to be undertaken under this Agreement, those efforts that a company or
institution developing technology within the bio-pharmaceutical industry of
comparable size and resources would reasonably use to accomplish such objective,
activity or decision under similar circumstances, and specifically means the
carrying out of development activities using efforts that a company or
institution developing technology within the bio-pharmaceutical industry of
comparable size and resources would reasonably devote to a product at a similar
stage in its development or product life, taking into consideration, among other
factors, efficacy, safety, approved labeling, the patent and other proprietary
position of the product, and the likelihood of regulatory approval given the
regulatory structure involved.  Commercially Reasonable Efforts shall be

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

4

--------------------------------------------------------------------------------

 

determined on a Major Market-by-Major Market and indication-by-indication basis
for the Products being developed under the Research Collaboration, and it is
anticipated that the level of effort will change over time, reflecting changes
in the status of each such Product, including with respect to any Product that
is the subject of Autologous Programs, whether or not an Option (as defined in
the License Agreement) has been exercised with respect to such Autologous
Program.

1.22“Confidential Information” of a Party, means (a) information relating to the
business, operations or products of a Party or any of its Affiliates, including
any know-how, that such Party discloses, transfers or makes available to the
other Party under this Agreement or the License Agreement, or which otherwise
becomes known to the other Party by virtue of this Agreement or the License
Agreement, in each case whether in written, oral, graphical, machine readable or
other form, whether or not marked as confidential or proprietary, and (b) the
terms of this Agreement and the License Agreement;

1.23“CTL Product” shall have the meaning given in the License Agreement.

1.24“Data” shall have the meaning given in Section 8.1.

1.25“Designated Executive Officers” means the Director and Chief Executive
Officer of Institute, and the Chief Executive Officer of Atara.

1.26“Development Plan” means the plan, on a Program-by-Program basis for the
research and development activities to be conducted pursuant to this Agreement
for the current calendar year and the following one (1) calendar year, as
prepared and updated in accordance with Section 2.2, including the budget for
such activities.  The initial Development Plan, which includes the current scope
of research and development activities under the Autologous Programs and the
Allogeneic Programs, as of the Original Effective Date is attached to this
Agreement as Schedule 1.26(A) and the Budget for the activities to be conducted
under such Development Plan is attached to this Agreement as Schedule 1.26(B).

1.27“Dispute” shall have the meaning given in Section 14.1.

1.28“Draft Initial [ * ] Programs Budget” shall have the meaning given in
Section 2.6(f).

1.29“EBNA1” means Epstein Barr nuclear antigen 1.

1.30“EBV” shall have the meaning given in the Recitals.

1.31“[ * ] Development Plan” shall have the meaning given in Section 2.6(e).

1.32“Existing Confidentiality Agreement” shall have the meaning given in Section
6.2.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

5

--------------------------------------------------------------------------------

 

1.33“Final Report” shall have the meaning given in Section 8.1.

1.34“FTE” means the equivalent of the work of one (1) full-time employee of a
Party or its Affiliates for one (1) year (consisting of 1540-1920 hours per
year) in directly conducting activities under this Agreement.  Any Party’s
employee who devotes fewer than 1540 hours per year on the applicable activities
shall be treated as an FTE on a pro-rata basis, calculated by dividing the
actual number of hours worked by such employee on such activities by 1920.  Any
employee who devotes more than 1920 hours per year on the applicable activities
shall be treated as one (1) FTE.  For the avoidance of doubt, FTE shall not
include the work of general corporate or administrative personnel, except for
the portion of such personnel’s work time actually spent on conducting
scientific or technical activities related to the Research Collaboration.

1.35“FTE Rate” shall mean the rates mutually agreed by the Parties for the
engagement of specified FTEs, as set forth on Schedule 1.15.

1.36“HPV” shall have the meaning given in Section 2.6(a).

1.37“HPV CTL Budget” shall have the meaning given in Section 2.6(b).

1.38“HPV CTL Development Plan” shall have the meaning given in Section 2.6(a).

1.39“HPV CTL Program” shall have the meaning given in Section 2.6(a).

1.40“HPV CTL Research Contribution” shall have the meaning given in Section
2.6(b).

1.41“IE1” means the immediate [ * ] with CMV.

1.42“Indication” means any disease or condition, or sign or symptom of a disease
or condition.

1.43“Initial CMV Indication” shall have the meaning given in Section 2.1(a).

1.44“Initial EBV Indications” shall have the meaning given in Section 2.1(a).

1.45“Initial [ * ] Programs Budget” shall have the meaning given in Section
2.6(f).

1.46“Institute Background IP Improvements” shall have the meaning given in
Section 9.4.

1.47“Institute Indemnitees” shall have the meaning given in Section 12.1.

1.48“Institute Inventions” shall have the meaning given in Section 9.1.

1.49“[ * ] Programs” shall have the meaning given in Section 2.6(a) of the
License Agreement.

1.50“Interim Reports” shall have the meaning given in Section 8.1.

1.51“Inventions” shall have the meaning given in Section 9.1.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

6

--------------------------------------------------------------------------------

 

1.52“Joint Inventions” shall have the meaning given in Section 9.2.

1.53“Joint Steering Committee” or “JSC” shall have the meaning given in Section
3.1.

1.54“License Agreement” means the Amended and Restated Exclusive License
Agreement of even date herewith, by and between Institute and Atara.

1.55“Licensed Products” shall have the meaning given in the License Agreement.

1.56“LMP1” means latent membrane protein 1.

1.57“LMP2” means latent membrane protein 2.

1.58“Losses” shall have the meaning given in Section 12.1.

1.59“Major Market” shall have the meaning given in the License Agreement.

1.60“Minimum Research Contribution” shall have the meaning given in Section 4.2.

1.61“MS” shall have the meaning given in Section 2.1(a).

1.62“MSK Agreement” shall have the meaning given in the License Agreement.

1.63“New CTL Products” shall have the meaning given in Section 2.3(a).

1.64“New Research Information Package” shall have the meaning given in Section
2.3(b).

1.65“New Research Programs” shall have the meaning given in Section 2.3(a).

1.66“New Research Proposal” shall have the meaning given in Section 2.3(b).

1.67“NHL” shall have the meaning given in Section 2.1(a).

1.68“NPC” shall have the meaning given in Section 2.1(a).

1.69“Option” shall have the meaning given in the License Agreement.

1.70“Other Work” shall have the meaning given in Section 5.2.

1.71“Principal Investigator” means Professor Rajiv Khanna.

1.72“Program” means, on a Target-by-Target basis, any and all preclinical
development, clinical development, manufacturing and commercialization
activities with respect to any and all products directed to such
Target.  Programs include (a) the Allogeneic Programs, (b) the Autologous
Programs and (c) any New Research Programs.

1.73“Program [ * ]” shall have the meaning given in Section 2.3(a).

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

7

--------------------------------------------------------------------------------

 

1.74“[ * ] Payment” shall have the meaning given in Section 2.7(a)

1.75“[ * ] Capacity” shall have the meaning given in Section 2.7(a).

1.76“[ * ] Period” shall have the meaning given in Section 2.7(b).

1.77“Regulatory Approval” means with respect to a country or region, any and all
approvals, licenses, registrations or authorizations of any Regulatory Authority
necessary to commercially distribute, sell or market a product developed or
commercialized under this Agreement or the License Agreement in such country or
region, including, where applicable: (a) pre- and post-approval marketing
authorizations; (b) labeling approval; and (c) technical, medical and scientific
licenses, in each case necessary for commercial distribution, sale or marketing
of such product in such country or region.

1.78“Regulatory Authority” means any Government Authority or other entity, in
each case regulating or otherwise exercising authority with respect to the
development, manufacturing or commercialization of a given product under this
Agreement or the License Agreement in a given country or region, including the
U.S. Food and Drug Administration (“FDA”), or any successor thereto, and the
European Medicines Agency (“EMA”), or any successor thereto.  

1.79“Research Collaboration” shall have the meaning given in Section 2.1.

1.80“Research Milestone” shall have the meaning given in Section 4.4(a).

1.81“Research Milestone Payment” shall have the meaning given in Section 4.4(a).

1.82“Rules of Arbitration” shall have the meaning given in Section 14.2.

1.83“Target” means an antigen expressed on or in a cell, including [ * ].  For
clarity, a Target may be [ * ] (collectively, a single “Target”). Unless
otherwise specified, where the antigen is naturally occurring, a Target [ *
].  For clarity, (a) where a CTL Product is [ * ] antigen expressed on or in a
cell in association with [ * ], EBV and/or CMV, [ * ], and (b) where a CTL
Product is [ * ] associated with a [ * ] on or in a cell in association with the
presence of, or infection of such cell by, EBV and/or CMV, or [ * ] EBV and/or
CMV, [ * ].

1.84“Term” shall have the meaning given in Section 15.1.

1.85“Territory” means worldwide.

1.86“Third Party” means any Person (as defined in the License Agreement) other
than Institute, Atara or any of their respective Affiliates.

1.87“[ * ] Milestone” shall have the meaning given in Section 4.4(b).

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

8

--------------------------------------------------------------------------------

 

1.88“[ * ] Period” shall have the meaning given in the License Agreement.

1.89“[ * ] Milestone Payment” shall have the meaning given in Section 4.4(b).

1.90“[ * ] Budget” shall have the meaning given in Section 2.6(f).

1.91“[ * ] Development Plan” shall have the meaning given in Section 2.6(e).

1.92“Wind Down Activities” shall have the meaning given in Section 15.5(b).

2.

SCOPE OF THE COLLABORATION

2.1Scope.  Pursuant to this Agreement, as further provided in this Article 2,
during the Term:

 

(a)

Atara and Institute shall collaborate to conduct the Allogeneic Programs as set
forth in Section 2.2 and the Development Plan, with the intention of identifying
and developing CTL Products Specifically Directed to (i) Targets expressed in
association with EBV, including [ * ], and such other Targets as may be
incorporated in the Development Plan, for use in the diagnosis, prophylaxis,
treatment and palliation of (A) multiple sclerosis (“MS”), [ * ] (collectively
(A) through [ * ] the “Initial EBV Indications”) and such other Indications as
may be incorporated in the Development Plan, and (ii) Targets expressed in
association with CMV, including [ * ] and such other Targets as may be
incorporated in the Development Plan, for use in the diagnosis, prophylaxis,
treatment and palliation of [ * ] (the “Initial CMV Indication”) and such other
Indications as the Parties may mutually agree in the Development Plan;

 

(b)

Institute shall use Commercially Reasonable Efforts to conduct the Autologous
Programs, as set forth in the Development Plan, with the intention of (i)
progressing the clinical development of Autologous CTL Products Specifically
Directed to Targets expressed in association with EBV for the prophylaxis,
treatment and palliation of [ * ] MS, and (ii) progressing the clinical
development of Autologous CTL Products Specifically Directed to Targets
expressed in association with CMV for the prophylaxis, treatment and palliation
of primary and recurrent [ * ].  

The foregoing activities, as well as any New Research Programs conducted by the
Parties pursuant to Section 2.3, and activities conducted pursuant to the
License Agreement, together, shall be the “Research Collaboration”.

2.2Conduct of the Research Collaboration.  The Research Collaboration shall be
conducted at Institute under the supervision of the Principal Investigator and
shall commence promptly after the

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

9

--------------------------------------------------------------------------------

 

Original Effective Date.  Institute shall use Commercially Reasonable Efforts to
conduct the Autologous Programs, and the Parties shall use Commercially
Reasonable Efforts to conduct the Allogeneic Programs, in accordance with all
applicable laws, rules and regulations, the terms and conditions of this
Agreement, the Development Plan attached as Schedule 1.26(A) and incorporated by
reference herein, and in the case of the Allogeneic Programs under the
supervision of the JSC.  Institute will furnish the facilities, know-how, and
technical skills necessary for performance of the Research
Collaboration.  Anything in this Agreement to the contrary notwithstanding,
Atara and Institute may at any time amend the scope of the Research
Collaboration, including the Development Plan, by mutual written agreement and
such amendment shall be affixed to this Agreement as a new Schedule 1.26 (A).  

2.3New Research.  

 

(a)

During the term of this Agreement, if either Party wishes to pursue a program of
activities directed to (i) the research and development of pharmaceutical or
biologic products comprising Autologous CTLs or Allogeneic CTLs, or [ * ], in
each case Specifically Directed to Targets that are not associated with EBV
and/or CMV (“New CTL Products”), or (ii) the research and development of [ * ]
arising from the [ * ] Programs (the “Program [ * ]” as further defined in the
License Agreement), (such research and development programs in (i) and (ii),
each a “New Research Program”), such Party may propose to the JSC that such New
Research Program is included within the scope of the Research Collaboration.

 

(b)

If the Parties, through the JSC, agree that a New Research Program should be
investigated with a view to inclusion within the Research Collaboration,
Institute shall prepare and present a proposal (a “New Research Proposal”) to
the JSC for discussion.  Any New Research Proposal shall include, at a minimum:
(i) the Target(s) for such New CTL Products, (ii) a description of the proposed
research and development activities, including an estimated timeline for such
development, (iii) a good faith estimated budget for such development
activities, (iv) a description of any material know-how, data, results or
information in the possession and control of Institute that is necessary for
Atara (and the JSC) to determine whether or not to pursue the New Research
Program, and (v) a listing of the patent rights (including any such patent
rights owned or controlled by any Third Party) that (A) cover or claim such New
CTL Products or Program [ * ], or (B) Institute reasonably believes may be
necessary or useful for the conduct of the proposed development activities,
including in each case the owner or licensor under any Third

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

10

--------------------------------------------------------------------------------

 

 

Party patent rights, and (vi) any other information that Atara or the JSC may
request in order to make a decision as to whether or not to progress the New
Research Program (the information and materials in (i) through (vi), the “New
Research Information Package”).  Any such New Research Proposal shall be
presented to the JSC no less than thirty (30) days prior to the JSC meeting at
which such New Research Proposal is to be considered.

 

(c)

The JSC shall discuss any New Research Proposal at the next JSC meeting
following the delivery by Institute of the New Research Information Package, and
shall determine whether the Parties should include the New Research Program
within the scope of the Research Collaboration.  A Party may withhold its
consent to inclusion of any New Research Program within the scope of the
Research Collaboration at its sole discretion.  If the Parties mutually agree to
progress any New Research Program, the Parties shall consult to prepare a formal
development plan and budget for such New Research Program for review and
approval by the JSC (subject to Atara’s final decision making right under
Section 3.3(f)).

 

(d)

If the Parties agree to conduct a New Research Program, then within sixty (60)
days following the finalization of the development plan and budget for such New
Research Program, the Parties shall amend the License Agreement to provide that
any New CTL Products and/or Program [ * ] shall be included within the scope of
Licensed Products, and subject to the licenses granted pursuant to the License
Agreement, and to make any other necessary amendments to the License Agreement
in order to effect such change to the scope of Licensed Products, including, in
the case of the New Research Program(s) including the Program [ * ], amendments
to the economic terms applicable to Licensed Products arising from such New
Research Program(s).  With the exception of such necessary amendments, all other
terms and conditions of the License Agreement shall apply equally to any New CTL
Product and the Program [ * ] as to any other Licensed Product, provided that
(i) the Milestone Payments applicable to any such New CTL Product shall be those
set forth in the third column under the heading “Research Milestone Payments” in
the table in Section 4.4 of this Agreement and under the heading “Milestone
Payments” in Section 4.3(a) of the License Agreement, and the Milestone Payments
applicable to any such Program [ * ] shall be those set forth in  the table in
Section 4.4(b) of this Agreement and under the heading “Milestone Payments” in
Section 4.3(a) of the License Agreement.  Except for (A) any funding that Atara
agrees to provide

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

11

--------------------------------------------------------------------------------

 

 

for research and development activities to be conducted under any New Research
Program pursuant to this Agreement, (B) amounts payable by Atara for any New
Research Program including New CTL Products Specifically Directed to a Target
that is associated with BK polyoma virus (“BKV”), [ * ] with BKV (a “BKV
Program”), and (C) amounts payable by Atara for any New Research Program
including the Program [ * ], no other consideration shall be payable by Atara
for the foregoing amendment of the License Agreement and the grant by Institute
to Atara of exclusive license rights in New CTL Products and/or Program [ * ]
arising from such New Research Program.  

 

(e)

If Institute provides Atara with a New Research Information Package pursuant to
this Section 2.3, and Atara does not wish to fund such research and development
activities, or include such research and development activities within the scope
of the Research Collaboration, then subject to the terms and conditions of this
Agreement and the License Agreement (including Section 7 (Certain Covenants)
thereof), Institute may (i) pursue the research and development of such New
Research Program independently or with any Affiliate, and/or (ii) shall be free
to discuss terms and conditions for the grant of rights to any Third Party to
participate in the research, development and commercialization of the New CTL
Products that are the subject of such New Research Program, without further
obligation to Atara with respect to such New Research Program. For clarity, this
subsection (e) shall not apply to any New Research Programs including the
Program [ * ], which shall instead be subject to Section 2.6(e) below.

2.4Diligence.  Each Party shall use Commercially Reasonable Efforts to conduct
the Research Collaboration by performing the activities allocated to such Party
pursuant to this Agreement and the Development Plan (including any activities
relating to New Research Programs that the Parties mutually agree to include
within the scope of the Research Collaboration).  

2.5Regulatory Activities.  Atara shall be solely responsible, at Atara’s
expense, for preparing all submissions to any regulatory authority and making
all regulatory filings in the Territory in relation to CTL Products arising from
(a) activities conducted with respect to the Allogeneic CTL Programs, (b)
activities conducted with respect to the Autologous CTL Programs (solely
following the exercise of the EBV Autologous Option and/or the [ * ] Option, as
applicable, pursuant to Section 2.2 of the License Agreement), and (c) New CTL
Products and Program [ * ] arising out of New Research Programs conducted
hereunder, in each case in accordance with Section 5.5 of the License
Agreement.  Institute shall be solely responsible at Institute’s expense, for
preparing all submissions to any regulatory authority

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

12

--------------------------------------------------------------------------------

 

and making all regulatory filings in the Territory in relation to CTL Products
arising from activities conducted with respect to the Autologous CTL Programs
prior to the exercise of the applicable Option pursuant to Section 2.2 of the
License Agreement.

2.6Specific New Research Programs.

 

(a)

HPV CTL Program.  Following discussion through the JSC in accordance with
Section 2.3, the Parties hereby agree to include a research and development
program directed to the identification and further development of New CTL
Products Specifically Directed to such Targets expressed in association with
human papilloma virus (“HPV”), in such Indications as the Parties may mutually
agree in writing from time to time (the “HPV CTL Program”) as a New Research
Program within the scope of this Agreement.  The HPV CTL Program shall be deemed
to be an Allogeneic Program. The Parties shall mutually agree upon a development
plan for the HPV CTL Program (the “HPV CTL Development Plan”), which shall be
added to and incorporated within the Development Plan attached to this Agreement
as Schedule 1.26(A), once finalized. Any Licensed Products arising as a result
of activities under the HPV CTL Research Program shall be subject to the
Research Milestone Payments set forth in the third column of the table in
Section 4.4(a).

 

(b)

HPV CTL Program Funding. The HPV CTL Development Plan includes a mutually agreed
budget (the “HPV CTL Budget”), which shall be added to and incorporated within
the Development Plan Budget attached to this Agreement as Schedule 1.26(B).  The
Parties expect the HPV CTL Budget to cover all direct and indirect costs of the
conduct of the HPV CTL Program during the first two (2) year period following
the inclusion of the HPV CTL Program within the scope of this Agreement.  Atara
shall pay, during the first [ * ] following the Execution Date, an amount of up
to [ * ] (the “HPV CTL Research Contribution”) to be allocated against the costs
set forth in the HPV CTL Budget, including (i) [ * ] allocated to activities
under the HPV CTL Development Plan during the [ * ] of the HPV CTL Program, and
(ii) [ * ] during the [ * ] of the HPV CTL Program. Institute shall use
Commercially Reasonable Efforts to ensure that the FTEs assigned to perform
activities under the HPV CTL Program devote at least [ * ] of their total
working time to activities under the HPV CTL Development Plan, unless otherwise
mutually agreed by the Parties.  Without limiting the foregoing, the allocation
of the HPV CTL Research Contribution to activities under the HPV CTL Program,
and

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

13

--------------------------------------------------------------------------------

 

 

the timing of payments to be made to Institute out of such amount are set forth
in the HPV CTL Development Plan.  The Parties may mutually agree upon changes to
the HPV CTL Research Contribution (subject to Atara’s final decision making
authority under Section 3.3(f) with respect to any increase thereto), or changes
in the allocation of the HPV CTL Budget to activities under the HPV CTL
Development Plan.

 

(c)

BKV CTL Program.  Following discussion through the JSC in accordance with
Section 2.3, the Parties hereby agree to include a BKV Program, in such
Indications as the Parties may mutually agree in writing from time to time (the
“BKV CTL Program”) as a New Research Program within the scope of this
Agreement.  The BKV CTL Program shall be deemed to be an Allogeneic Program. The
Parties shall mutually agree upon a development plan for the BKV CTL Program
(the “BKV CTL Development Plan”), which shall be added to and incorporated
within the Development Plan attached to this Agreement as Schedule 1.26(A), once
finalized. Any Licensed Products arising as a result of activities under the BKV
CTL Research Program shall be subject to the Research Milestone Payments set
forth in the third column of the table in Section 4.4(a).

 

(d)

BKV CTL Program Funding. The BKV CTL Development Plan includes a mutually agreed
budget (the “BKV CTL Budget”), which is added to and incorporated within the
Development Plan Budget attached to this Agreement as Schedule 1.12(B).  The
Parties expect the BKV CTL Budget to cover all direct and indirect costs of the
conduct of the BKV CTL Program during the first [ * ] period following the
inclusion of the BKV CTL Program within the scope of this Agreement.  Atara
shall pay, during the [ * ] following the Execution Date, an amount of up to [ *
] (the “BKV CTL Research Contribution”) to be allocated against the costs set
forth in the BKV CTL Budget, including (i) [ * allocated to activities under the
BKV CTL Development Plan during the [ * ] of the BKV CTL Program, and (ii) [ * ]
during the [ * ] of the BKV CTL Program. Institute shall use Commercially
Reasonable Efforts to ensure that the FTEs assigned to perform activities under
the BKV CTL Program devote at least [ * ] of their total working time to
activities under the BKV CTL Development Plan, unless otherwise mutually agreed
by the Parties.  Without limiting the foregoing, the allocation of the BKV CTL
Research Contribution to activities under the BKV CTL Program, and the timing of
payments to be made to Institute out of such amount are set forth in the BKV CTL
Development Plan.  The Parties may mutually agree upon changes to the BKV CTL
Research Contribution (subject to Atara’s final decision making authority under
Section 3.3(f) with respect to

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

14

--------------------------------------------------------------------------------

 

 

any increase thereto), or changes in the allocation of the BKV CTL Budget to
activities under the BKV CTL Development Plan.

 

(e)

[ * ] Programs.  Following discussion through the JSC in accordance with Section
2.3, the Parties hereby agree to include the [ * ] Programs as a New Research
Program within the scope of this Agreement.  For the purposes of this Agreement
the [ * ] Programs shall be deemed to be Allogeneic Programs.  Within ninety
(90) days following the Execution Date, Institute shall provide Atara with a
development plan setting out the research and development activities to be
conducted for each of the [ * ] Programs during the Option Period (the “[ * ]
Development Plan”, and the “[ * ] Development Plan”, and collectively the “[ * ]
Programs Development Plan”), along with a mutually agreed budget for such
activities, as further set forth in subsection (f) below.  If Atara [ * ] for
one or more of the [ * ] Program and/or the [ * ] Program pursuant to Section
2.6 of the License Agreement, such Program [ * ] will become Licensed Products,
and such Licensed Products arising as a result of activities under the [ * ]
Programs shall be subject to the Research Milestone Payments set forth in the
table in Section 4.4(b).

 

(f)

[ * ] Program Funding.

 

(i)

The [ * ] Programs Development Plan shall include a mutually agreed budget for
each of the [ * ] Program and the [ * ] Program (the “[ * ] Programs Budget”),
which the Parties expect to cover [ * ] of the conduct of the [ * ] Programs
during the [ * ]Period.  As of the Execution Date, the Parties have mutually
agreed upon an initial budget for the [ * ] Programs covering the [ * ] of the [
* ] Period (the “Draft [ * ] Programs Budget”).  Within ninety (90) days
following the Execution Date, the Parties shall update the Draft [ * ] Programs
Budget and shall agree upon a final budget for the conduct of the [ * ]
Programs, which shall be incorporated as an amendment to the [ * ] Programs
Development Plan upon such mutual agreement (the “[ * ] Programs Budget”).  

 

(ii)

Atara shall pay, during the [ * ] of the [ * ] Period, an amount of no less than
[ * ], and no more than [ * ] (unless agreed otherwise by the Parties) to be
allocated against the costs to be set forth in the * ] Programs Budget, and
thereafter, for each [ * ] of the [ * ] Period, [ * ] amount to be agreed by the
Parties in accordance with subsection (iii) below, to be allocated against the
costs set forth in the [ * Budget (collectively the “[ * ] Research
Contribution”). Institute shall

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

15

--------------------------------------------------------------------------------

 

 

use Commercially Reasonable Efforts to ensure that any FTEs assigned to perform
activities under the [ * ] Programs devote at least [ * ] of their total working
time to activities under the [ * ] Programs Development Plan, unless otherwise
mutually agreed by the Parties.  Without limiting the foregoing, the allocation
of the [ * ] Programs Research Contribution to activities under each of the [ *
] Programs shall be at Institute’s discretion, and the timing of payments to be
made to Institute out of such amount are as set forth in Section 2.6 of the
License Agreement.  The Parties may mutually agree upon changes to the [ * ]
Research Contribution (subject to Section 2.6(f)(iii) below with respect to the
Vaccine Programs Budget after the [ * ] following the Effective Date, and to
Atara’s final decision making authority under Section 3.3(f) with respect to any
other increase thereto), or changes in the allocation of the [ * ] Budget to
activities under the [ * ] Development Plan.

 

(iii)

No later than [ * ] months following the Execution Date, the Parties shall
discuss in good faith through the JSC and mutually agree upon an updated [ * ]
Development Plan and an updated [ * ] Budget to cover at least the next [ * ] of
research and development activities under the [ * ] Programs.  Thereafter, the
Parties shall update the [ * ] Development Plan and the [ * ] Budget at least
annually.  If, at any time during the term of this Agreement, the Parties are
unable to agree upon either the content of the updated [ * ] Development Plan or
the updated [ * ] Budget, then (A) Institute shall have the final decision with
respect to the [ * ] Development Plan, and (B) Atara shall have the final
decision with respect to the amount of the [ * ] Research Contribution to be
provided by Atara to fund activities during the applicable time period, provided
that in no event shall the [ *] Research Contribution funded by Atara in any
twelve (12) month period for which the [ * ] Budget is in dispute be less than
the greater of (x) the highest amount offered by Atara by way of [ * ] Research
Contribution during such failed negotiations for the applicable twelve (12)
month period, and (y) the amount funded by Atara for the [ * ] Research
Contribution for the most recent twelve (12) month period.   

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

16

--------------------------------------------------------------------------------

 

2.7

[ * ] Manufacturing Support.  

 

(a)

In addition to the funding provided by Atara for the BKV CTL Program, the HPV
CTL Program and [ * ] Programs set forth in Section 2.6, Atara shall pay to
Institute a one-off lump-sum payment of * ] (the “[ * ]Payment”), which is to be
used by Institute for [ * ] of  the [ * ] (the “[ * ] Capacity”).  The [ * ]
shall be used by Institute to provide manufacturing and related services to
support activities under all Programs included within the Development Plan,
including the BKV CTL Program, the HPV CTL Program and [ * ] Programs and any
other New Research Programs that may be added to this Agreement from time to
time.  

 

(b)

In consideration for the [ * ] Payment, until Institute has [ * ] necessary for
the conduct of (a) [ * ] (as defined in the License Agreement) and (b) all other
[ * ] set forth in the Development Plan that are [ * ] the first Licensed
Product (including, for clarity, each of (i) the first EBV-Specific CTL Product,
(ii) the first CMV-Specific CTL Product, (iii) the first HPV-Specific CTL
Product, and (iv) the first BKV-Specific CTL Product) arising from activities
under the Research Agreement (the “[ * ] Period”), Institute shall utilize the [
* ] Capacity for manufacturing activities required under the Development Plan
(including the Amendment New Programs and any other New Research Programs in
accordance with the following protocol.  

 

(c)

During the [ * ] Period, on a calendar quarterly basis Atara will issue to
Institute in good faith rolling forecasts (each, an “Atara Forecast”) of its
requirements for use of the [ * ] Capacity for the following six months (the
“Atara Forecast Quantity”).  During the [ * ] Period, the [ * ] Capacity shall
be used first to manufacture any amounts included in the Atara Forecast Quantity
before it can be used for manufacturing services for any Third Party.  If
Institute wishes to utilize the [ * ] Capacity for any other activities during
the          [ * ] Period, including the performance of activities for Third
Parties and/or outside the scope of the Programs included within the Development
Plan, it may do so to the extent that such use is not allocated to the Atara
Forecast Quantity, provided that Institute shall first obtain Atara’s prior
written consent to the use of such excess capacity, not to be unreasonably
withheld or delayed.  Without limiting the foregoing, Institute may not offer
the [ * ] Capacity to any Third Party for services outside any time period
covered by an Atara Forecast without Atara’s prior written consent, which
consent may not be unreasonably withheld or delayed.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

17

--------------------------------------------------------------------------------

 

3.

GOVERNANCE.  

3.1Management.  Within fifteen days (15) days after the Original Effective Date,
the Parties shall establish a cross-functional, joint steering committee (the
“Joint Steering Committee” or the “JSC”) which shall oversee the research
collaboration between the Parties, including Allogeneic CTL Programs, Autologous
Programs (solely following the exercise of the applicable Option pursuant to
Section 2.2 of the License Agreement), and any agreed New Research Programs
conducted under this Agreement and the License Agreement. In the case of the
Autologous Programs prior to the exercise of the applicable Option, Institute
shall report to the JSC (including prior to exercise of the EBV Autologous
Option or the [ * ] Option) but the JSC shall have no power to vary or supervise
such programs.

3.2Alliance Managers.

 

(a)

Each of Atara and Institute shall appoint one representative who possesses an
understanding of development, regulatory, manufacturing and commercialization
matters to act as its respective alliance manager(s) for this relationship (an
“Alliance Manager”). Each Party may replace its respective Alliance Manager at
any time upon written notice to the other in accordance with this Agreement. Any
Alliance Manager may designate a substitute to temporarily perform the functions
of that Alliance Manager. Each Alliance Manager shall be charged with creating
and maintaining a collaborative work environment within the JSC. Consistent with
the Development Plan, each Alliance Manager, will also be responsible for (i)
providing a primary single point of communication responsible for the flow of
communication and for seeking consensus (both within such Party’s organization
and with respect to activities under this Agreement or the License Agreement)
regarding key strategy and plan issues, and (ii) identifying and raising
disputes to the JSC for discussion in a timely manner; and

 

(b)

Each Alliance Manager shall have the right to attend all subcommittees meetings,
as a non-voting member.  Each Alliance Manager may bring any matter to the
attention of the JSC where such Alliance Manager reasonably believes that such
matter requires attention of the JSC.  Within thirty (30) days after the
Original Effective Date, each Party shall appoint and notify the other Party of
the identity of their representative to act as its Alliance Manager under this
Agreement.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

18

--------------------------------------------------------------------------------

 

3.3

Joint Steering Committee.

 

(a)

Composition. The Joint Steering Committee shall be comprised of two (2) named
representatives of each Party (or such other number as the Parties may agree) in
addition to each Party’s Alliance Manager who are members ex-officio.  The JSC
will be led by two (2) co-chairs, one (1) appointed by each of the
Parties.  Within forty five (45) days after the Original Effective Date, each
Party shall designate by written notice to the other Party its initial
representatives on the JSC. Each Party may replace one or more of its
representatives, in its sole discretion, effective upon written notice to the
other Party of such change.

 

(b)

Function and Powers of the JSC. The JSC shall, in line with the terms and
conditions set forth in the Agreement:

 

(i)

define the scope of the research and development activities to be conducted
under this Agreement, including by reviewing and approving the initial
Development Plan, and each update to the Development Plan and associated Budget,
and review progress against the goals in such Development Plan;

 

(ii)

discuss and agree upon the allocation of the Budget, including the Minimum
Research Contribution, to activities under the Development Plan;

 

(iii)

discuss and comment on updates provided by Institute in relation to the
Autologous Programs;

 

(iv)

review and discuss proposals for new Indications for Licensed Products to be
included within the activities under the Development Plan;

 

(v)

review and discuss potential Targets for consideration as potential New Research
Programs;

 

(vi)

consider, discuss and make recommendations with respect to proposals for New
Research Programs;

 

(vii)

discuss Atara’s regulatory strategy for IND filing for CTL Products ;

 

(viii)

validate and back up the intellectual property strategy;

 

(ix)

review and track publications and proposed publications, and coordinate review
and comments on proposed publications by each Party;

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

19

--------------------------------------------------------------------------------

 

 

(x)

establish subcommittees, as appropriate, and support the operation of such
subcommittees, including by seeking to resolve disputed matters that may arise
at the subcommittees;

 

(xi)

assume a general role of leadership in the collaboration;

 

(xii)

perform any and all tasks and responsibilities that are expressly attributed to
the JSC under this Agreement.  

Notwithstanding the foregoing roles and responsibilities, unless expressly set
forth in this Agreement or the License Agreement, the JSC shall serve solely as
a forum for information exchange with respect to any matters that relate to (i)
regulatory matters, including the regulatory strategy and filings for Regulatory
Approvals in the Territory, (ii) commercialization of CTL Products (whether or
not arising out of this Agreement), (iii) changes to the Minimum Research
Contribution or the Budget for activities under the Development Plan with
respect to Allogeneic CTL Programs or New Research Programs, and (iv) subject to
Article 13 of the License Agreement,  intellectual property strategy, including
prosecution, maintenance and enforcement activities.

 

(c)

Frequency of Meetings. The JSC shall meet at least once per quarter or more or
less often as otherwise agreed by the Parties, and such meetings may be
conducted by telephone, videoconference or in person as determined by the
co-chairs, provided that no less than two (2) meetings during each calendar year
shall be conducted in person. The first meeting shall be no later than thirty
(30) days after the Original Effective Date. As appropriate, and provided that
not less than two (2) business days’ prior written notice has been given to the
other Party, other employees of the Parties may attend Joint Steering Committee
meetings as observers, but a Party shall not bring a Third Party to a meeting
without the other Party’s prior consent. Each Party may also call for special
meetings of the JSC with reasonable prior written notice (it being agreed that
at least five (5) business days shall constitute reasonable notice) to resolve
particular matters requested by such Party and within the decision-making
responsibility of the JSC.  Each co-chair shall ensure that its JSC members
receive adequate notice of such meetings. Each Party shall be responsible for
all of its own expenses incurred in connection with participating in all such
meetings.

 

(d)

Subcommittees. The JSC may establish and disband such subcommittees as deemed
necessary by the JSC. Each such subcommittee shall consist of the same number of

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

20

--------------------------------------------------------------------------------

 

 

representatives designated by each Party, which number shall be mutually agreed
by the Parties. Each Party shall be free to change its representatives on
written notice to the other Party or to send a substitute representative to any
subcommittee meeting. Each Party’s representatives and any substitute for a
representative shall be bound by the obligations of confidentiality set forth in
Article 6. Except as expressly provided in this Agreement, no subcommittee shall
have the authority to bind the Parties hereunder and each subcommittee shall
report to the JSC. Each Party shall be responsible for all of its own expenses
incurred in connection with participating in all such meetings.

 

(e)

Cooperation. Each Party shall provide the JSC such information as required under
the Development Plan, or as reasonably requested by the other Party and
reasonably available, relating to the progress of the goals or performance of
activities under the Development Plan.

 

(f)

Decisions. Other than as set forth herein, in order to make any decision
required of it hereunder, the JSC must have present (in person, by
videoconference or telephonically) at least the co-chair of each Party (or
his/her designee for such meeting). Decisions of the JSC shall be by consensus,
with each Party having one (1) vote. If the JSC cannot reach consensus or a
dispute arises which cannot be resolved within the JSC within [ * ], the
co-chair of either Party may cause such dispute to be referred to the Designated
Executive Officers for resolution within [ * ]. In the event that consensus
cannot be reached with respect to a decision after a meeting of the Designated
Executive Officers, then, (i) if the decision relates to (A) commercialization
of any CTL Product, New CTL Product or [ * ] that has been included within the
License Agreement pursuant to Section 2.3(d), including regulatory strategy for
any such CTL Products, New CTL Products or [ * ], (B) changes to the Development
Plan that would require a material change in the scope of activities for any
Program thereunder, or an increase in the Budget for development activities
relating to the Allogeneic CTL Programs or the Autologous CTL Programs
(following the exercise of an Option therefor, including any increase in the
Minimum Research Contribution pursuant to this Agreement (where Atara has not
previously authorized such increase), or (C) the scope of research and
development activities under, or budget for, any New Research Program, including
whether or not to include such New Research Program within the Research
Collaboration, the final decision will be made by [ * ], and (ii) if the
decision relates to changes to the Development Plan that would require a
material change in the scope of activities for any Autologous Program
thereunder, or an increase in the Budget for

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

21

--------------------------------------------------------------------------------

 

 

development activities relating to any Autologous Programs (prior to the
exercise of an Option therefor), the final decision will be made by the [ *
].  If a dispute arises which cannot be resolved by a subcommittee, the co-chair
of either Party may cause such dispute to be referred to the JSC for resolution.

 

(g)

Exceptions. Notwithstanding the foregoing, (i) [ * ] may not use its final
decision making authority to require [ * ] to the Research Collaboration,
without [ * ] prior written consent, and (ii) neither Party in exercising its
right to finally resolve a dispute pursuant to Section 3.3(f) shall have any
power to (A) cause the other Party to violate any Applicable Law or to breach
any agreement between such other Party and any Third Party, or (B) to amend,
modify, or waive compliance with the terms of this Agreement.

 

(h)

Authority. The JSC and any subcommittee shall have only the powers assigned
expressly to it in this Article 3 and elsewhere in this Agreement, and shall not
have any power to amend, modify or waive compliance with this Agreement. In
furtherance thereof, each Party shall retain the rights, powers and discretion
granted to it under this Agreement and no such rights, powers or discretion
shall be delegated or vested in the JSC or subcommittee unless such delegation
or vesting of rights is expressly provided for in this Agreement or the Parties
expressly so agree in writing.

 

(i)

Discontinuation of JSC. The JSC shall continue to exist until the first to occur
of (i) the Parties mutually agreeing to disband the JSC or (ii) until the
termination or expiration of the License Agreement.

4.

BUDGET; MILESTONES; PAYMENT

4.1Autologous Programs.   Prior to the exercise of an Option, Institute shall
conduct the applicable Autologous Programs (for which the Option has not been
exercised) at Institute’s expense, in accordance with the activities set forth
in the Development Plan with respect to such Autologous Programs.  

4.2Budget. Atara shall pay Institute the amounts set forth in the mutually
agreed upon budget set forth in Schedule 1.26(B) (the “Budget”), incorporated
herein, to cover all direct and indirect costs of the Allogeneic Programs,
excluding (a) any New Research Programs, which shall be subject to a separate
budget and funding to be mutually agreed by the Parties, and (b) the [ * ]
Programs, for which budget and funding shall be subject to Section 2.6(f).  The
Budget shall include, and Atara shall pay, during the first     [ * ] following
the Original Effective Date, a minimum payment of [ * ] (the “Minimum Research
Contribution”).  The allocation of the Minimum Research Contribution to
activities under the Research

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

22

--------------------------------------------------------------------------------

 

Collaboration, and the timing of payments to be made to Institute out of such
amount are set forth in the Development Plan.  The Parties may mutually agree
upon changes to the Minimum Research Contribution (subject to [ * ] final
decision making authority under Section 3.3(f) with respect to [ * ] thereto),
or changes in the allocation of the Budget to activities under the Development
Plan.  

4.3Changes to the Budget.  During the term of this Agreement, the Parties may
discuss, subject to      [ * ] final decision making authority pursuant to
Section 3.3(f) with respect to the Research Collaboration and any New Research
Programs other than the [ * ] Programs, increases to the Budget for the Research
Collaboration (or to any budget for any New Research Program), which may
include, without limitation, increases in the number of Institute FTEs allocated
to perform activities hereunder. For clarity, any budget increases for the [ * ]
Programs shall be subject to Section 2.6(f)(iii).  As of the Execution Date, the
Parties have mutually agreed upon a revised Budget for the CMV CTL Program and
the EBV CTL Program, which excludes [ * ] and is attached to this Agreement as
an amended Schedule 1.26(B) in an aggregate amount of [ * ] over the first [ * ]
of the Research Collaboration.

4.4

Research Milestones.  

 

(a)

As additional consideration for Institute entering into this Agreement and
diligently progressing the activities under the Research Collaboration in
accordance with this Agreement, Atara will pay to Institute the research
milestone payments (each, a “Research Milestone Payment”) set forth in the table
below for each Allogeneic CTL Product and/or Autologous  Product (as applicable
pursuant to the table set forth below) to achieve the corresponding milestone
(each, a “Research Milestone”), whether achieved by Institute, Atara or an
Affiliate or sublicensee of Atara.  The Party achieving such Research Milestone
shall promptly notify the other Party in writing of the achievement of any such
Research Milestone and Atara shall pay Institute in full the corresponding
Research Milestone Payment within [ * ] of such achievement.  For clarity, each
Research Milestone Payment is payable once only for each Allogeneic CTL Product
and once for each Autologous CTL Product, and each Research Milestone Payment is
non-refundable, and is not an advance against royalties due to Institute or any
other amounts due to Institute.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

23

--------------------------------------------------------------------------------

 

 

 

Research Milestone Trigger Event

Research Milestone Payment

 

 

CTL Product Specifically Directed to [ * ]

CTL Product Specifically Directed to [ * ]

Licensed Product Arising Directly From Activities under New Research Programs

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

 

*Milestone payable only once with respect to each Allogeneic Licensed Product to
achieve such Milestone.

**Milestone payable once for each Allogeneic CTL Product and for each Autologous
CTL Product to achieve such Research Milestone.

 

(b)

As consideration for Institute entering into this Agreement and diligently
progressing the activities under the Research Collaboration with respect to the
Institute [ * ] Programs in accordance with this Agreement, Atara will pay to
Institute:

 

(i)

a fixed fee of two million five hundred thousand dollars ($2,500,000) within
fifteen (15) business days following the Execution Date (which fee is
non-refundable and non-creditable against any other amounts due under this
Agreement), and

 

(ii)

the following milestone payments with respect to research and development
activities conducted under the [ * ] Programs (each, a “[ * ] Milestone

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

24

--------------------------------------------------------------------------------

 

 

Payment”) set forth in the table below for each [ * ] to achieve the
corresponding milestone (each, a “[ * ] Milestone”), whether achieved by
Institute, Atara or an Affiliate or sublicensee of Atara.  The Party achieving
such [ * ] Milestone shall promptly notify the other Party in writing of the
achievement of any such [ * ] Milestone and Atara shall pay Institute in full
the corresponding [ * ] Milestone Payment within [ * ] days of such
achievement.  For clarity, each [ * ] Program Milestone Payment is payable once
only for the [ * ] and once only for the [ * ] to reach the applicable milestone
event, and each [ * ] Program Milestone Payment is non-refundable, and is not an
advance against royalties due to Institute or any other amounts due to
Institute.

 

 

[ * ] Milestone Trigger Event

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

 

 

(c)

Unless a Research Milestone Payment or [ * ] Program Milestone Payment is
specified as payable for more than one Indication in the tables in (a) and (b)
above respectively, each Research Milestone Payment and [ * ] Program Milestone
Payment will be payable by Atara only once, following the first time a given CTL
Product or [ * ], as applicable, developed under this Agreement achieves the
specified Research Milestone or [ * ] Milestone.  For example, with respect to
the Research Milestone Payments, Research Milestone 2 in the table above shall
be payable for a given Allogeneic CTL Product upon the first dosing of a patient
in a Phase II Clinical Trial in for treatment of [ * ], but shall not be payable
for such Allogeneic CTL Product for any subsequent Phase II Clinical Trial in [
* ] (in any country), or for NPC (in any country).

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

25

--------------------------------------------------------------------------------

 

 

 

(d)

Each time a Research Milestone or [ * ] Milestone (as applicable) is achieved,
then any other Research Milestone Payments with respect to earlier Research
Milestones or [ * ] Program Milestone Payments with respect to earlier [ * ]
Milestones that have not yet been paid will be due and payable together with the
Research Milestone Payment for the Research Milestone, or [ * ] Program
Milestone Payments for the [ * ] Milestone, as applicable, that is actually
achieved.

 

(e)

If Atara exercises the Option (as defined in the License Agreement), and with
respect to a given CTL Product developed or commercialized under this Agreement
or the License Agreement and a given Indication, elects to progress the
development and commercialization of an Autologous CTL Product in lieu of an
Allogeneic CTL Product for such Indication, then (i) following the decision to
progress development and commercialization of such Autologous CTL Product, Atara
shall owe all subsequent Research Milestone Payments due for such Autologous CTL
Product, and (ii) subsection (c) shall apply solely with respect to any Research
Milestone Payments that are applicable to both Autologous CTL Products and
Allogeneic CTL Products, and have not already been paid for the Allogeneic CTL
Product.

4.5Other Payments.  

 

(a)

Atara shall pay the Minimum Research Contribution (and any other amounts agreed
to by Atara and included in the Budget, including the HPV CTL Research
Contribution and BKV CTL Research Contribution) to Institute on a Calendar
Quarterly basis in advance, based on the allocation of such Minimum Research
Contribution (or such other amounts, including the HPV CTL Research Contribution
and BKV CTL Research Contribution) to activities under the Development Plan for
the applicable Calendar Quarter.  Institute shall submit invoices to Atara on a
Calendar Quarterly basis, no later than [ * ] prior to the last day of each
Calendar Quarter, setting forth the amounts payable for the upcoming Calendar
Quarter and the activities to which such amounts are allocated under the
Development Plan.  The first invoice shall be due under this Agreement no later
than thirty (30) days following the Original Effective Date.  Each invoice shall
be signed by an authorized official of Institute.  Atara shall make payment by
wire transfer to Institute’s nominated bank account.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

26

--------------------------------------------------------------------------------

 

 

(b)

Atara shall pay the [ * ] Programs Research Contribution (and any other amounts
agreed to by Atara and included in the [ * ] Programs Budget) as set forth in
Section 2.6(c) and (d) of the License Agreement.

 

(c)

Atara shall pay the [ * ] Payment set forth in Section 2.7 within fifteen (15)
business days following the Execution Date.

5.

PRINCIPAL INVESTIGATOR AND PERSONNEL

5.1Principal Investigator.  For the purpose of this Agreement and pursuant to
Institute policy, Principal Investigator shall be responsible for the
administration, direction, and content of the Research Collaboration, including
expenditures under the Budget, and revisions to the allocation and individual
expenditures within the overall framework, and subject to the overall cap, of
the Budget, in each case necessary to accomplish the Research
Collaboration.  Should the Principal Investigator leave Institute or otherwise
become unavailable during the term of this Agreement, Institute may nominate a
replacement. In the event that the Principal Investigator becomes unable or
unwilling to continue the Research Collaboration, and a substitute reasonably
acceptable to Atara is not available, Atara shall have the right to terminate
the Research Collaboration and this Agreement by giving written notice to
Institute.

5.2Other Commitments.  Except as otherwise agreed, it is further understood that
Institute and the personnel performing the Research Collaboration may be or
become involved in other activities and projects which entail commitments to
other Third Parties (“Other Work”).  The Principal Investigator and the
personnel performing the Research Collaboration will use Commercially Reasonable
Efforts to progress the Research Collaboration in accordance with terms of
Exhibit A, including any timelines set forth therein.  Institute and the
personnel performing the Research Collaboration will each use their best efforts
to avoid conflicts with the terms and obligations of this Agreement.  The
Principal Investigator will provide Atara with written notice as soon as
practicable if he becomes aware of a conflict or potential conflict that may
materially impose upon his ability to perform activities under the Development
Plan and this Agreement.  Nothing in this Agreement shall be construed to limit
the freedom of Institute, or their researchers who are not participants in the
Research Collaboration under this Agreement, from engaging in Other Work made
under other agreements with other parties than Atara.  Notwithstanding the
foregoing, Institute and the Principal Investigator shall use all reasonable
efforts to distinguish the research performed in connection with the Research
Collaboration under this Agreement from all Other Work, and shall keep records
pertaining to such Other Work separately from the records to be maintained
pursuant to Article 8.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

27

--------------------------------------------------------------------------------

 

6.

CONFIDENTIALITY

6.1Confidential Information.  Atara and Institute will treat and maintain the
other Party’s Confidential Information in confidence using at least the same
degree of care as the receiving Party uses to protect its own proprietary and
confidential information of a like nature from the date of disclosure until    
[ * ] after the termination or expiration of this Agreement, provided that a
Party may designate one or more specific, defined items of Confidential
Information as ‘Trade Secret’, by giving written notice to the other Party
briefly outlining its reasons why longer protection is warranted, and in such
case the other Party shall protect such information indefinitely unless and
until Section 6.4 applies.  Confidential Information can be written, oral, or
both.

6.2Relationship to Existing Confidentiality Agreement.  This Agreement
supersedes that certain Confidential Disclosure Agreement entered into between
Atara and Institute, dated May 28, 2015 (the “Existing Confidentiality
Agreement”); provided that all “Confidential Information” disclosed by the
disclosing party thereunder shall be deemed Confidential Information of the
disclosing Party hereunder and shall be subject to the terms and conditions of
this Agreement and the receiving party thereunder shall be bound by and
obligated to comply with such terms and conditions as if they were the receiving
Party hereunder.  The foregoing shall not be interpreted as a waiver of any
remedies available to the disclosing party as a result of any breach, prior to
the Original Effective Date, by the receiving party, respectively, of its
obligations pursuant to the Existing Confidentiality Agreement.

6.3Permitted Disclosure.  Atara and Institute may use and disclose the other
Party’s Confidential Information to their Affiliates, employees, agents,
consultants, contractors, and, in the case of the Atara, its Sublicensees, in
each case on a need to know basis for the purposes of such Affiliates,
Sublicensees and Third Parties performing activities under this Agreement or the
License Agreement, provided that such parties are bound by a like duty of
confidentiality as that found in this Article 6.  Furthermore, Atara may
disclose Institute’s Confidential Information to: (a) Atara’s potential or
actual collaborators, partners, licensees and Sublicensees, and (b) potential or
actual investment bankers, acquirers, lenders or investors, and (c) advisors of
Atara or any of the foregoing in (a) and (b); each of whom, prior to disclosure,
must be bound by similar obligations of confidentiality and non-use as set forth
in this Article 6.  

6.4Limitations. Nothing contained herein will restrict or impair, in any way,
the right of Atara or Institute to use or disclose any of the other Party’s
Confidential Information:

 

(a)

that recipient can demonstrate by written records was previously known to it
prior to its disclosure by the disclosing Party;

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

28

--------------------------------------------------------------------------------

 

 

(b)

that recipient can demonstrate by written records is now, or becomes in the
future, public knowledge other than through acts or omissions of recipient;

 

(c)

that recipient can demonstrate by written records was obtained lawfully and
without restrictions on the recipient from sources independent of the disclosing
Party; and

 

(d)

that a Party is required to disclose pursuant to applicable law, rule or
regulation.

6.5Other Disclosures.  Atara or Institute also may disclose Confidential
Information that is required to be disclosed: (i) to a governmental entity or
agency in connection with seeking any governmental or regulatory approval,
governmental audit, or other governmental contractual requirement; or (ii) by
law, provided that the recipient uses reasonable efforts to give the Party
owning the Confidential Information sufficient notice of such required
disclosure to allow the Party owning the Confidential Information reasonable
opportunity to object to, and to take legal action to prevent, such
disclosure.  Notwithstanding anything to the contrary in this Agreement, Atara
may disclose Confidential Information it receives pursuant to this Agreement, to
its actual or potential investors, acquirors, advisors, Sublicensees,
consultants and employees who are bound by obligations of confidentiality with
respect thereto.

6.6Return of Information. Upon expiration or termination of this Agreement
(unless the License Agreement remains in effect), or the request of the
disclosing Party, if earlier, Atara and Institute will destroy or return any of
the disclosing Party’s Confidential Information in its possession within [ * ]
following the termination of this Agreement and provide each other with prompt
written notice that such Confidential Information has been returned or
destroyed.  Each Party may, however, retain one (1) copy of such Confidential
Information for archival purposes in non-working files.  If the License
Agreement remains in effect as of the date of termination or expiration of this
Agreement, then all Confidential Information disclosed pursuant to this
Agreement, if not returned or destroyed at the disclosing Party’s request
pursuant to this Section 6.6, shall be deemed Confidential Information subject
to the terms and conditions of Article 22 of the License Agreement.

7.

PUBLICATION  

7.1Publication.  Either party, consistent with academic standards, may publish
or present the Data (as defined in Article 8 below), provided such publication
or presentation does not disclose the other party’s Confidential Information.
The Parties agree that any publication or presentation of Data shall
appropriately cite the contributions of both Parties, using customary standards
of scientific attribution.  Each Party shall provide the other Party with a copy
of such publication or presentation [ * ] prior to submission for presentation
or publication to permit protection of any Confidential Information and/or

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

29

--------------------------------------------------------------------------------

 

patent rights, if desired and applicable.  The other Party shall have [ * ],
after receipt of said copies, to object to such proposed presentation or
proposed publication because it includes patentable subject matter which needs
protection or because it includes Confidential Information of such other
Party.  In the event that the other Party makes such objection, the publishing
party shall refrain from making such publication or presentation for a maximum
of [ * ] from date of receipt of such objection in order to allow the other
Party to seek patent protection on any patentable Inventions included in the
proposed publication or presentation, and the publishing Party shall remove the
other Party’s Confidential Information from such publication or presentation
before submitting or presenting it to any Third Party.  Atara further agrees
that Institute shall have the first right to publish any results of the Research
Collaboration, pursuant to the terms of this Article 7.  In the case of
Confidential Information of Atara being results of the Research Collaboration,
Institute may publish a publication or presentation containing such information
after taking into account any comments by Atara in good faith and after allowing
Atara to seek patent protection in accordance with this Section 7.1, unless
Atara (acting reasonably) designates such information as a ‘Trade Secret’.

7.2No Use of Names.  Neither Party will use the name of the other Party or its
employees in any advertisement, press release, or other publicity without prior
written approval of the other Party.

8.

REPORTS; RIGHTS IN DATA

8.1Reporting.  Each Party shall, in accordance with its established practice,
keep complete and accurate records of the work performed under this Agreement,
including all expenditures under the Budget.  Institute shall provide Atara with
a written report, prior to any meeting of the JSC, or at such other frequency as
is mutually agreed to by the Parties (the “Interim Reports”).  Such reports
shall set forth, at a minimum: (a) the activities performed and to be performed
under the Development Plan, (b) results generated during the conduct of the
Research Collaboration, (c) any CTL Products, New CTL Products or [ * ]
identified, (d) the quality and quantity of any materials (including without
limitation biological or chemical compounds or raw materials) transferred by
either party for the purposes of progressing the Research Collaboration and (e)
material expenditures of funds under the Budget, and (f) subject to any
obligations of confidentiality to any Third Party, a summary of activities of
Atara and its Affiliates relevant to the research and development of CTL
Products outside the Research Collaboration, excluding information regarding
Atara’s activities under the MSK Agreement.  Institute shall provide a
comprehensive final written report of all activities conducted, and all results
and data generated (collectively “Data”) under the Autologous Programs, the
Allogeneic Programs, and any New Research Programs within ninety (90) days after
termination of this Agreement (“Final Report”).  During the

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

30

--------------------------------------------------------------------------------

 

course of the Research Collaboration, Atara's representatives may consult
informally with the Principal Investigator at his or her discretion and
convenience regarding the Research Program.  Atara shall also be required to
provide Interim Reports in accordance with this Section 8.1, on a
Program-by-Program basis: (i) for the Allogeneic Programs, following completion
of Phase I Clinical Trials for the applicable Allogeneic Program(s), and (ii)
for the Autologous Programs, in consultation with Institute, following Atara’s
exercise of the EBV Autologous Option or the [ * ] Option.

8.2Rights in Data.  Institute shall own all Interim Reports and the Final
Report, and information and data contained therein or arising from the
activities conducted under this Agreement and the Development Plan.  Subject to
the provisions of Articles 6 and 7, Atara shall have the unencumbered right to
use the Interim Reports and the Final Report, and any and all information and
Data contained therein for any and all purposes, including the right to
reference such Data and information in any regulatory filings in relation to any
CTL Product, New CTL Product or Program [ * ] under this Agreement or the
License Agreement, and shall have the right to grant or sublicense to others the
right to so use and reference such Data and information.  

9.

INTELLECTUAL PROPERTY

9.1Ownership. With the exception of the rights granted to Institute to perform
its obligations under this Agreement, and the rights granted to Atara pursuant
to the License Agreement, each Party shall retain all right, title and interest
in and to its Background IP.  Except as provided in Section 9.4,
inventorship/authorship of all patents, copyrights, trade secrets and other
intellectual property rights, in and to all tangible materials (including
without limitation all biological materials), inventions, discoveries, and
software conceived or first made in the performance of the Research
Collaboration under this Agreement (“Inventions”) will be determined in
accordance with U.S. patent/copyright law, such that all Inventions that are
conceived or made solely by one or more employees of Atara in the course of the
Research Collaboration and are not Improvements (“Atara Inventions”) shall be
owned solely by Atara and all Inventions which are conceived or made solely by
one or more employees of Institute in performance of Research Collaboration and
are not Improvements (“Institute Inventions”) shall be solely owned by
Institute.

9.2Joint Inventions.  Inventions that are jointly conceived or reduced to
practice by one or more employees, consultants or contractors of each Party,
shall be jointly owned by the parties (each such invention, a “Joint
Invention”).  Ownership of all Inventions shall vest in the party to whom the
inventor has an obligation of assignment. Institute will obtain agreements
securing the assignment to Institute of all Inventions and intellectual property
rights from the Principal Investigator and all employees, other

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

31

--------------------------------------------------------------------------------

 

agents and consultants who perform any part of the Research Collaboration at
Institute that are necessary to enable Institute to grant to Atara all rights
Institute purports to grant under this Agreement and the License
Agreement.  Subject to the terms and conditions of the License Agreement,
including any exclusive licenses granted thereunder (for such time as such
licenses have effect), each Party shall have all rights under any jointly owned
patent, patent application or other form of intellectual property protection
relating to any Joint Invention to use, research, develop, and commercially
exploit such Joint Invention and to license and sublicense Third Parties
(through multiple tiers of sublicensing) to do so.

9.3Inclusion within the License Agreement.  All Institute Inventions arising
under this Agreement shall be automatically included, upon their creation,
within the Patent Rights and Know-How Rights under the License Agreement, and
shall be subject to the terms and conditions of the License Agreement, including
the licenses granted to Atara therein, provided that for clarity, Atara shall
only have rights to practice under any such Institute Inventions in relation to
(a) EBV-Specific Autologous Products following Atara’s exercise of the EBV
Autologous Option in accordance with Sections 2.2(a)(i), 2.2(b) and 2.2(c) of
the License Agreement, (b) [ * ] Autologous Products following the exercise of
the [ * ] Option in accordance with Sections 2.2(a)(ii), 2.2(b) and 2.2(c) of
the License Agreement, (c) [ * ] of the License Agreement, and (d) [ * ] of the
License Agreement.

9.4Improvements to Background IP.  Notwithstanding Sections 9.1 and 9.2,
Institute shall be the sole owner of any Inventions that are claimed or covered
by patents and patent applications claiming priority to any patent or patent
application included in the Patent Rights, as such Patent Rights exist as of the
Original Effective Date (such Inventions, the “Institute Background IP
Improvements”).  Atara shall assign, and hereby assigns to Institute, all of
Atara’s right, title and interest in and to the Institute Background IP
Improvements.  Without limiting the foregoing, Institute Background IP
Improvements shall be included, upon their creation by either Party (or
assignment by Atara to Institute in accordance with this Section 9.4, if
applicable), within the Patent Rights, and shall be subject to the terms and
conditions of the License Agreement, including the licenses granted therein.

9.5Option to License Atara IP.  In addition to such rights of reversion as are
contained in the License Agreement, Atara will, prior to granting or offering to
grant to any Third Party any license or other right to research, develop or
commercially exploit any Atara Invention, first discuss with Institute in good
faith for a period of not less than [ * ] whether, and on what terms, Institute
may wish to use or license such Atara Invention in fields or applications not
the subject of the License Agreement.

9.6Disclosure.  Institute will require the Principal Investigator and other
investigators to promptly disclose all Inventions and Joint Inventions generated
during the term of this Agreement to Institute’s

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

32

--------------------------------------------------------------------------------

 

Business Development Office in accordance with Institute policy with respect to
ownership and disclosure of Inventions (and Joint Inventions).  Institute or the
Business Development Office of Institute , as applicable, will notify Atara
promptly in writing following disclosure of a Institute Invention by any
inventor, and disclose in confidence to Atara all Institute Inventions,
including sufficient detail to enable Atara to evaluate such Institute
Invention.  

9.7Patent Filings.  

 

(a)

Joint Inventions.  Institute will use reasonable efforts to ensure that Atara
has the first opportunity to file a patent application or application for other
intellectual property protection on any Joint Inventions.  Institute’s rights in
any Joint Invention shall be automatically included within the Know-How Rights
or the Patent Rights, as applicable, under the License Agreement, and shall be
subject to all of the terms and conditions of the License Agreement.  Atara’s
prosecution and maintenance of any patents and patent applications arising from
Joint Inventions shall be conducted in accordance with Section 13.2 of the
License Agreement.  If Atara elects not to file a patent application or
application for other intellectual property protection on any Joint Inventions,
or decides that it does not wish to provide financial support for the
prosecution or maintenance of the protection for such Joint Inventions,
Institute shall thereafter be free to file or continue prosecution or maintain
any such application(s), and to maintain any protection issuing thereon in the
U.S. and in any foreign country at Institute's sole expense and with no further
obligation to Atara, and such patent or patent application shall not be included
within the Patent Rights under the License Agreement.  

 

(b)

Inventions.  Section 13.2 of the License Agreement shall apply to all filing,
prosecution and maintenance of any patents and patent applications arising from
Institute Inventions and Institute Background IP Improvements.  Atara shall have
the sole right, but not the obligation to file, prosecute and maintain patents
and patent applications arising from the Atara Inventions.

9.8Except as expressly provided herein or in the License Agreement, nothing
contained in this Agreement shall be deemed to grant either directly or by
implication, estoppel, or otherwise any license under any patents, patent
applications, or other proprietary interests to any other invention, discovery,
or improvement of either Party.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

33

--------------------------------------------------------------------------------

 

10.

EXCHANGE OF MATERIALS  

All materials, including any CTLs, including progeny and modified or unmodified
derivatives, exchanged pursuant to this Agreement shall remain the property of
the providing Party and shall be used solely for the purposes of the Research
Collaboration, unless otherwise mutually agreed in writing.  Upon expiration or
termination of this Agreement, the unused portions of such materials will be
returned promptly to the providing Party or will be disposed of as directed by
the providing Party in writing.

11.

SUPPLIES AND EQUIPMENT  

In the event that Institute purchases supplies or equipment under the Budget for
the Research Collaboration, title to such supplies and equipment shall vest in
Institute, unless the Parties mutually agree otherwise in writing.

12.

INDEMNIFICATION

12.1Atara Indemnification.  Atara agrees to indemnify, defend and hold harmless
Institute and its trustees, officers, staff, representatives and agents
(“Institute Indemnitees”) against all damages, costs, expenses, losses and
liabilities (“Losses”) actually awarded by a court of competent jurisdiction or
agreed in settlement, as a result of any third party claims, demands, suits, or
other actions (“Claims”) arising from (a) Atara’s use of the Data or Inventions
in connection with Atara’s activities pursuant to the License Agreement,
including the development and commercialization of CTL Products and any New CTL
Products and Program Vaccines (in each case, if applicable), (b) Atara’s breach
of this Agreement or the Development Plan (including without limitation Atara’s
breach of its representations and warranties), (c) the negligent or wrongful
acts or omissions or of any Institute officer, agent, or employee the negligent
or intentional acts or omissions or breach of this Agreement (including without
limitation Atara’s breach of its representations and warranties) by Atara and
its officers, agents, and employees; provided that Atara will have no obligation
to indemnify Institute Indemnitees to the extent that any such Claim is based on
Institute’s negligence, willful misconduct or breach of this Agreement
(including without limitation Institute’s breach of its representations and
warranties).  

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

34

--------------------------------------------------------------------------------

 

13.

NOTICE

Except for the remittance of payments due pursuant to Section 4.4 and Schedule
1.12(B), whenever any notice is to be given hereunder, it shall be in writing
and shall be deemed received, if delivered by courier on a business day, on the
day delivered, or on the second business day following mailing, if sent by
first-class certified or registered mail, postage prepaid, to the following
addresses:

 

Institute:

QIMR Berghofer Medical Research Institute

 

300 Herston Road,

 

Herston, QLD, 4006

 

Attention: Chief Operating Officer

 

Tel:

 

 

Atara:

Atara Biotherapeutics, Inc.

 

611 Gateway Blvd #900,

 

South San Francisco, CA 94080

 

Attn:

General Counsel

 

Tel:

 

 

 

With a copy to:

 

 

 

Atara Biotherapeutics, Inc.

 

4360 Park Terrace Dr., Suite #100,

 

Westlake Village, CA 91361

 

Attn:

Chief Medical Officer

 

14.

DISPUTE RESOLUTION

14.1Executive Resolution.  The parties shall initially seek amicably to settle
all disputes (each, a “Dispute”) arising out of or in connection with this
Agreement (including any Dispute relating to Development Plan and performance of
activities thereunder) by negotiation, including discussion at the JSC, subject
to the Parties’ respective final decision making authority as set forth in
Section 3.3(f).  If, within [ * ] after written notice by either Party of the
existence of a dispute, the Parties do not resolve such Dispute, then the
Dispute shall be referred by the JSC to the Executive Officers from each Party
for further negotiation.  If the Designated Executive Officers of each Party
cannot resolve such Dispute, then subject to Sections 3.3(f) and 14.7, such
Dispute will be referred to final binding arbitration in accordance with
Sections 14.2 through 14.6.

14.2Arbitration.  Any Dispute referred for arbitration shall be finally settled
under the Rules of the International Centre for Dispute Resolution (the “Rules
of Arbitration”) then in force, by one arbitrator appointed in accordance with
such Rules of Arbitration.  The Arbitral Tribunal shall be guided by the IBA
Rules on the Taking of Evidence in International Arbitration, and there shall be
no depositions.  The place

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

35

--------------------------------------------------------------------------------

 

of the arbitration shall be New York, New York, United States of America.  The
language of the arbitration shall be English.

14.3Selection of the Arbitrator.  Each arbitrator shall have [ * ] of experience
in arbitrating disputes in the pharmaceutical industry, or of pharmaceutical
licensing disputes and be admitted to practice law in the United States of
America.  The arbitrator conducting the arbitration must and shall agree to
render an award within [ * ] after the final hearing.  The arbitrator [ *
].  Without limiting any other remedies that may be available under Applicable
Laws, the arbitrator shall have [ * ].

14.4Conduct of the Arbitration.  The Parties undertake to keep confidential all
awards in their arbitration, together with all materials in the proceedings
created for the purpose of the arbitration and all other documents produced by
another Party in the proceedings not otherwise in the public domain, save and to
the extent that disclosure may be required of a Party by legal duty or under
Applicable Law, the rules and regulations of any stock exchange or quotation
services on which such Party's stock is traded or quoted, to protect or pursue a
legal right or to enforce or challenge an award in legal proceedings before a
court or other judicial authority.

14.5Continued Performance.  Unless otherwise agreed in writing, the Parties will
continue to perform their respective obligations under this Agreement during any
arbitration or court proceeding seeking enforcement of an arbitral decision or
award, and, unless this Agreement is in its entirety deemed null and void or is
otherwise revoked or rescinded in its entirely, the Parties shall continue to
perform their respective remaining obligations under this Agreement, and may
continue to exercise their respective remaining rights and remedies thereunder,
following any arbitration.

14.6Preliminary Injunctions.  Notwithstanding anything in this Agreement to the
contrary, a Party may seek a temporary restraining order or a preliminary
injunction from any court of competent jurisdiction in order to prevent
immediate and irreparable injury, loss, or damage on a provisional basis,
pending the decision of the arbitrator(s) on the ultimate merits of any Dispute.

14.7Patent Disputes.  Notwithstanding anything in this Agreement to the
contrary, any dispute concerning inventorship that is not resolved within [ * ]
following notice by one party to the other of the creation or reduction to
practice of any Invention, and any dispute regarding any and all issues
regarding the scope, construction, validity, and enforceability of any patent or
patent application (including whether or not such patent or patent application
should be included in the Patent Rights under the License Agreement) in a
country within the Territory shall be determined in a court or other
governmental authority of competent jurisdiction under the applicable patent
laws of such country.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

36

--------------------------------------------------------------------------------

 

15.

TERM AND TERMINATION

15.1Term.  This Agreement shall be effective from the Original Effective Date
until all Research Milestone Payments under Section 4.4 have been paid, (the
“Term”), unless earlier terminated in accordance with this Article 15.

15.2Termination of License Agreement.  This Agreement will terminate
automatically in the event that the License Agreement is terminated, provided
that prior to such termination of this Agreement becoming effective, the Parties
shall cooperate to wind down the activities being conducted hereunder as set
forth in Section 15.5(b).  

15.3Termination for Failure of the Research Collaboration.  This Agreement may
be terminated by Institute or Atara at any time upon the giving of thirty (30)
days' prior written notice to the other if either party determines, in its
discretion, that the Research Collaboration is no longer academically,
technically, or commercially feasible.

15.4Termination for Material Breach.  In the event that either party materially
breaches any of its obligations under this Agreement and shall fail to remedy
such default within thirty (30) days after written notice thereof, the party not
in default shall have the option of terminating this Agreement by giving written
notice of termination with an immediate effect to the defaulting party.

15.5Effects of Termination.  Following termination, but not expiration of this
Agreement, the following shall apply:

 

(a)

Termination of this Agreement shall not affect the rights and obligations of the
parties accrued prior to termination.  

 

(b)

Promptly following any notice of termination of this Agreement, the Parties
shall meet, through the JSC, to discuss and agree upon the steps to be taken to
wind down the activities being conducted under the Research Collaboration, (the
“Wind Down Activities”).  Unless requested in writing by Atara, agreed by the
Parties to be included within the budget for any Wind Down Activities, or
already committed to be paid by Institute on a non-cancelable basis prior to the
date of notice of termination, Institute shall not incur any additional costs or
expenses in conducting activities under this Agreement following the date of
notice of termination.  Atara agrees to reimburse Institute for (i) any
non-cancelable obligations actually incurred by Institute prior to termination
in accordance with the Research Collaboration, provided such amounts have been
incurred in accordance with the applicable Budget therefor, and (ii) any costs
incurred in relation

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

37

--------------------------------------------------------------------------------

 

 

to the Wind Down Activities thereunder as mutually agreed by the JSC.  Following
wind-down of the Research Collaboration Atara shall have no further obligations
to make any payments to Institute, other than the Minimum Research Contribution
pursuant to Section 15.5(e).

 

(c)

All materials, information and data, including any Confidential Information,
provided by one Party to the other Party pursuant to this Agreement shall be
returned to the disclosing Party as set forth in Section 6.6 and Article 10.

 

(d)

The Parties’ rights in CTL Products, New CTL Products and [ * ] arising from the
conduct of activities under this Agreement prior to the effective date of
termination shall be subject to Section 9.6(b), (c), (e), (f), (g) and (i), and
Sections 9.7 and 9.9 of the License Agreement.

 

(e)

In the case of termination by Atara other than pursuant to Section 15.4, Atara
shall, within 30 days after such termination takes effect, pay to Institute any
shortfall between all amounts paid to Institute prior to termination, and the
Minimum Research Contribution.

15.6Survival.  Upon termination or expiration of this Agreement, any provisions
herein which are intended to continue and survive such termination or
expiration, including Articles 1, 6, 7, 9, 10, 12, 13, 14 and 16 through 23, and
Sections 4.4 (to the extent that the License Agreement has not expired or
terminated, and subject to Section 9.6(b) of the License Agreement) and 15.5
shall survive any expiration or termination of this Agreement.  

16.

APPLICABLE LAW  

This Agreement shall be governed by the laws of the State of New York without
regard to the conflict of law principles thereof. Any disputes arising hereunder
shall be adjudicated accordance with Article 14.

17.

WAIVER  

No waiver by either Party of any breach or default of any of the agreements
contained herein will be deemed a waiver as to any subsequent and/or similar
breach or default.  No waiver of this Agreement is valid or binding on the
Parties unless made in writing (identifying the provision that is waived) and
signed on behalf of each Party.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

38

--------------------------------------------------------------------------------

 

18.

ASSIGNMENT

Neither party hereto may assign or transfer any rights or obligations under this
Agreement without the prior written consent of the other party, except that no
such consent shall be required for a party to assign its rights or transfer its
obligations to its Affiliates or in connection with the sale or transfer of the
majority of its stock or all or substantially all of its assets to which this
Agreement relates, whether as part of a merger, acquisition, or asset sale.  Any
assignment in violation of this Agreement will be null and void.  This Agreement
benefits and binds the parties and their respective successors and permitted
assigns.

19.

ENTIRE AGREEMENT  

This Agreement, together with the License Agreement, any Manufacturing Agreement
executed by the Parties, and any Exhibits to any of the foregoing, represents
the entire understanding of the Parties and supersedes any prior or
contemporaneous agreements or understandings between Principal Investigator or
Institute with Atara with respect to the subject matter hereof.  Furthermore, no
modification, supplement, or new agreement may be executed, prior to the
expiration of this Agreement, between Institute and Atara with respect to the
subject matter hereof, without formal written amendment to this Agreement,
signed by all Parties.  

20.

INDEPENDENT CONTRACTOR  

In performing their respective duties under this Agreement, each of the Parties
will be operating as an independent contractor.  Nothing contained herein will
in any way constitute any association, partnership, or joint venture between the
Parties hereto, or be construed to evidence the intention of the Parties to
establish any such relationship.  Neither Party will have the power to bind the
other Party or incur obligations on the other Party’s behalf without the other
Party’s prior written consent.

21.

SEVERABILITY  

If any one or more of the provisions contained in this Agreement shall be held
invalid, illegal, or unenforceable for any reason or in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.  

22.

CONSTRUCTION.  

The headings of the Sections are inserted for convenience of reference only and
are not intended to be a part of or to affect the meaning or interpretation of
this Agreement.  Except where the context otherwise

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

39

--------------------------------------------------------------------------------

 

requires, wherever used, the use of any gender will be applicable to all
genders, and the word “or” is used in the inclusive sense.  When used in this
Agreement, “including” means “including without limitation”.  References to
either Party include the successors and permitted assigns of that Party.  The
Recitals are incorporated by reference into this Agreement.  The headings of
this Agreement are for convenience of reference only and in no way define,
describe, extend or limit the scope or intent of this Agreement or the intent of
any provision contained in this Agreement.  The Parties have each consulted
counsel of their choice regarding this Agreement, and, accordingly, no
provisions of this Agreement will be construed against either Party on the basis
that the Party drafted this Agreement or any provision thereof.  The official
text of this Agreement, any notice given or accounts or statements required by
this Agreement, and any dispute proceeding related to or arising hereunder, will
be in English.  If any dispute concerning the construction or meaning of this
Agreement arises, then reference will be made only to this Agreement as written
in English and not to any translation into any other language.

23.

COUNTERPARTS.  

This Agreement may be executed in one or more counterparts, each of which
together shall constitute one and the same Agreement.  For purposes of executing
this Agreement, a facsimile (including a PDF image delivered via email) copy of
this Agreement, including the signature pages, will be deemed an original.  The
Parties agree that neither Party will have any rights to challenge the use or
authenticity of a counterpart of this Agreement based solely on that its
signature, or the signature of the other Party, on such counterpart is not an
original signature.




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

40

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have entered into this Agreement as of the
date first set forth above.

Agreed and Accepted By:

 

Atara Biotherapeutics, Inc.:

 

 

By:

/s/ Isaac Ciechanover

Name:

Isaac Ciechanover

Title:

Chief Executive Officer and President

 

Council of the Queensland Institute of Medical Research:

 

 

By:

/s/ Frank Gannon

Name:

Frank Gannon

Title:

Chief Executive Officer and Director

 

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

41

--------------------------------------------------------------------------------

 

SCHEDULE 1.26(A)

DEVELOPMENT PLAN

 

•

[ * .]

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

42

--------------------------------------------------------------------------------

 

SCHEDULE 1.26(B)

DEVELOPMENT BUDGET

[ * ]




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

43

--------------------------------------------------------------------------------

 

CMV EBV UPDATED BUDGET

 

[ * ]




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

44

--------------------------------------------------------------------------------

 

NEW RESEARCH BUDGETS:

HPV BUDGET

 

[ * ]

 

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

45

--------------------------------------------------------------------------------

 

BKV BUDGET

 

[ * ]

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

46

--------------------------------------------------------------------------------

 

SCHEDULE 1.15

FTE RATES*

[  * ]




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

47

--------------------------------------------------------------------------------

 

 

 

DEED OF AMENDMENT
TO
AMENDED AND RESTATED RESEARCH AND DEVELOPMENT COLLABORATION AGREEMENT

 

between

 

THE COUNCIL OF THE QUEENSLAND INSTITUTE OF MEDICAL RESEARCH

 

and

 

ATARA BIOTHERAPEUTICS, INC,

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

48

--------------------------------------------------------------------------------

 

DEED OF AMENDMENT
TO
AMENDED AND RESTATED RESEARCH AND DEVELOPMENT COLLABORATION AGREEMENT

This Deed of Amendment To Amended and Restated Research and Development
Collaboration Agreement (“Amendment”), entered into on 15 December 2017 and
effective as of 1st October 2017 (“Amendment Effective Date”), amending the
Amended and Restated Research and Development Collaboration Agreement
(“Agreement”) entered into on 23rd September 2016 and effective as of the
Original Effective Date (as defined therein), is made by and between Atara
Biotherapeutics, Inc., having its principal offices at 611 Gateway Blvd #900,
South San Francisco, California 94080, U.S.A. (“Atara”), and the Council of the
Queensland Institute of Medical Research, a not-for-profit Institute organized
and existing under the laws of the State of Queensland having its principal
offices at 300 Herston Rd, Herston QLD 4006, Australia (“Institute”).  Each of
Atara and Institute are referred to in this Amendment as a “Party”, and
collectively as the “Parties”.

WHEREAS, Atara and Institute are parties to that certain Research and
Development Collaboration Agreement (the “Original Research Agreement”), entered
into on October 20, 2015;

WHEREAS, the Original Research Agreement has been amended and restated in the
form of the Agreement;

WHEREAS, pursuant to the Original Research Agreement and the Agreement, the
Parties have collaborated in relation to (inter alia) research and development
activities to progress the development of novel allogeneic CTL therapies for use
in treating oncology and autoimmune indications associated with the expression
on or in cells, of Epstein Barr Virus (including all naturally occurring
variants thereof) and/or cytomegalovirus (including all naturally occurring
variants thereof) and/or BK Virus (including all naturally occurring variants
thereof) and/or John Cunningham Virus (including all naturally occurring
variants thereof) and/or Human Papillomavirus (including all naturally occurring
variants thereof)   [ * ]; and

WHEREAS, the Parties desire to alter, and to extend the duration of, the
Development Program (as defined in the Agreement) with respect to the Initial
EBV Indications (as defined in the Agreement) and to increase the budget for
such Development Program.

NOW, THEREFORE, Institute and Atara hereby agree to the following terms and
conditions in this Amendment:

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

49

--------------------------------------------------------------------------------

 

24.

DEFINED TERMS

Except as otherwise defined herein, capitalized terms in this Amendment will
have the same meanings as set forth in the Agreement.

25.

AMENDMENTS

The Agreement is hereby amended with effect from the Amendment Effective Date,
as follows:

(a)

Schedule 1.26(A) of the Agreement, titled “DEVELOPMENT PLAN”, shall be amended
to add to Schedule 1.26(A) the additional activities for Year 3 related to the
Initial EBV Indications as set forth in Attachment 1 of this Amendment.  

(b)

Schedule 1.26(B) of the Agreement, titled “DEVELOPMENT BUDGET”, shall be amended
to replace the CVM/EBV Budget set forth in Schedule 1.26(B) with the revised
CMV/EBV Budget as set forth in Attachment 2 of this Amendment, with the
understanding that the funds for Year 3 are all to be associated with activities
for the Initial EBV Indications in the Development Plan.

The Agreement shall otherwise continue in full force and effect in accordance
with its terms.  Nothing in this Amendment prejudices or adversely affects any
right, power, authority, discretion or remedy arising under the Agreement before
the date of this Amendment, or discharges, releases or otherwise affects any
liability or obligation arising under the Agreement before the date of this
Amendment.

26.

APPLICABLE LAW  

This Amendment shall be governed by the laws of the State of New York without
regard to the conflict of law principles thereof. Any disputes arising hereunder
shall be adjudicated accordance with Article 14 of the Agreement.

27.

CONSTRUCTION.  

The headings of the Sections are inserted for convenience of reference only and
are not intended to be a part of or to affect the meaning or interpretation of
this Amendment.  Except where the context otherwise requires, wherever used, the
use of any gender will be applicable to all genders, and the word “or” is used
in the inclusive sense.  When used in this Amendment, “including” means
“including without limitation”.  References to either Party include the
successors and permitted assigns of that Party.  The Recitals are incorporated
by reference into this Amendment.  The headings of this Amendment are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Amendment or the intent of any provision contained
in this Amendment.  The Parties have each consulted counsel of their choice
regarding this Amendment, and, accordingly, no provisions of this Amendment will
be

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

50

--------------------------------------------------------------------------------

 

construed against either Party on the basis that the Party drafted this
Amendment or any provision thereof.  The official text of this Amendment, any
notice given or accounts or statements required by this Amendment, and any
dispute proceeding related to or arising hereunder, will be in English.  If any
dispute concerning the construction or meaning of this Amendment arises, then
reference will be made only to this Amendment as written in English and not to
any translation into any other language.

28.

COUNTERPARTS.  

This Amendment may be executed in one or more counterparts, each of which
together shall constitute one and the same Agreement.  For purposes of executing
this Amendment, a facsimile (including a PDF image delivered via email) copy of
this Amendment, including the signature pages, will be deemed an original.  The
Parties agree that neither Party will have any rights to challenge the use or
authenticity of a counterpart of this Amendment based solely on that its
signature, or the signature of the other Party, on such counterpart is not an
original signature.

IN WITNESS WHEREOF, the undersigned have entered into this Amendment as of the
date first set forth above.

Agreed and Accepted By:

 

Atara Biotherapeutics, Inc.:

 

 

By:

/s/ Isaac Ciechanover

Name:

Isaac Ciechanover

Title:

Chief Executive Officer and President

 

Council of the Queensland Institute of Medical Research:

 

 

By:

/s/ Donna Hancock

Name:

Donna Hancock

Title:

Chief Operating Officer

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

51

--------------------------------------------------------------------------------

 

Attachment 1

ADDITION TO SCHEDULE 1.26(A)

DEVELOPMENT PLAN

 

[ * ]

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

52

--------------------------------------------------------------------------------

 

Attachment 2

REVISION TO SCHEDULE 1.26(B)

DEVELOPMENT BUDGET

 

[ * ]

 

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

53

--------------------------------------------------------------------------------

 

 

 

DEED OF AMENDMENT NUMBER 2
TO
AMENDED AND RESTATED RESEARCH AND DEVELOPMENT COLLABORATION AGREEMENT

 

between

 

THE COUNCIL OF THE QUEENSLAND INSTITUTE OF MEDICAL RESEARCH

 

and

 

ATARA BIOTHERAPEUTICS, INC,

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

54

--------------------------------------------------------------------------------

 

DEED OF AMENDMENT Number 2
TO
AMENDED AND RESTATED RESEARCH AND DEVELOPMENT COLLABORATION AGREEMENT

This Deed of Amendment Number 2 To Amended and Restated Research and Development
Collaboration Agreement (“Amendment #2”), entered into on 24th April 2018 and
effective as of 1st January 2018 (“Second Amendment Effective Date”), amending
the Amended and Restated Research and Development Collaboration Agreement
(“Agreement”) entered into on 23rd September 2016 and effective as of the
Original Effective Date (as defined therein), is made by and between Atara
Biotherapeutics, Inc., having its principal offices at 611 Gateway Blvd #900,
South San Francisco, California 94080, U.S.A. (“Atara”), and the Council of the
Queensland Institute of Medical Research, a not-for-profit Institute organized
and existing under the laws of the State of Queensland having its principal
offices at 300 Herston Rd, Herston QLD 4006, Australia (“Institute”).  Each of
Atara and Institute are referred to in this Amendment as a “Party”, and
collectively as the “Parties”.

WHEREAS, Atara and Institute are parties to that certain Research and
Development Collaboration Agreement (the “Original Research Agreement”), entered
into on October 20, 2015;

WHEREAS, the Original Research Agreement has been amended and restated in the
form of the Agreement;

WHEREAS, the Agreement was further amended by a Deed of Amendment between the
Parties entered into on 15th December 2017 and effective as of 1st October 2017
(the “Amendment”);

WHEREAS, pursuant to the Original Research Agreement, the Agreement and the
Amendment, the Parties have collaborated in relation to (inter alia) research
and development activities to progress the development of novel allogeneic CTL
therapies for use in treating oncology and autoimmune indications associated
with the expression on or in cells, of Epstein Barr Virus (including all
naturally occurring variants thereof) and/or cytomegalovirus (including all
naturally occurring variants thereof) and/or BK Virus (including all naturally
occurring variants thereof) and/or John Cunningham Virus (including all
naturally occurring variants thereof) and/or Human Papillomavirus (including all
naturally occurring variants thereof)  [ * ]; and

WHEREAS, the Parties desire to alter, and to extend the duration of, the
Development Program (as defined in the Agreement) with respect to the Initial
EBV, BKV, and HPV Indications (as defined in the Agreement) and to increase the
budget for such Development Programs.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

55

--------------------------------------------------------------------------------

 

NOW, THEREFORE, Institute and Atara hereby agree to the following terms and
conditions in this Amendment:

29.

DEFINED TERMS

Except as otherwise defined herein, capitalized terms in this Amendment #2 will
have the same meanings as set forth in the Work Order and the Agreement.

30.

AMENDMENTS

The Agreement is hereby amended with effect from the Second Amendment Effective
Date, as follows:

(a)

Schedule 1.26(A) of the Agreement, titled “DEVELOPMENT PLAN”, shall be amended
to add to Schedule 1.26(A) the additional activities for 2018 and 2019 related
to the Initial EBV, BK/JC, and HPV Indications as set forth in Attachment 1 of
this Amendment #2.  

(b)

Schedule 1.26(B) of the Agreement, titled “DEVELOPMENT BUDGET”, shall be amended
to replace the CMV/EBV Budget, BKV CTL Budget, and HPV CTL Budget set forth in
Schedule 1.26(B) with the revised Initial EBV, BK/JC, and HPV Budget as set
forth in Attachment 2 of this Amendment #2, with the understanding that the
funds for 2018 and 2019 are all to be associated with activities for the Initial
EBV, BK/JC, and HPV Indications in the Development Plan.

The Agreement shall otherwise continue in full force and effect in accordance
with its terms.  Nothing in this Amendment #2 prejudices or adversely affects
any right, power, authority, discretion or remedy arising under the Agreement
before the Second Amendment Effective Date, or discharges, releases or otherwise
affects any liability or obligation arising under the Agreement before the
Second Amendment Effective Date.

31.

RATIFICATION

The parties agree that as of the Amendment Effective Date to the date of
execution, the Agreement terms as modified by this Amendment #2 have been
ratified by the parties to have been properly executed.

32.

APPLICABLE LAW  

This Amendment #2 shall be governed by the laws of the State of New York without
regard to the conflict of law principles thereof. Any disputes arising hereunder
shall be adjudicated accordance with Article 14 of the Agreement.




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

56

--------------------------------------------------------------------------------

 

33.

CONSTRUCTION.  

The headings of the Sections are inserted for convenience of reference only and
are not intended to be a part of or to affect the meaning or interpretation of
this Amendment #2.  Except where the context otherwise requires, wherever used,
the use of any gender will be applicable to all genders, and the word “or” is
used in the inclusive sense.  When used in this Amendment #2, “including” means
“including without limitation”.  References to either Party include the
successors and permitted assigns of that Party.  The Recitals are incorporated
by reference into this Amendment #2.  The headings of this Amendment #2 are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Amendment #2 or the intent of any provision
contained in this Amendment #2.  The Parties have each consulted counsel of
their choice regarding this Amendment #2, and, accordingly, no provisions of
this Amendment #2 will be construed against either Party on the basis that the
Party drafted this Amendment #2 or any provision thereof.  The official text of
this Amendment #2, any notice given or accounts or statements required by this
Amendment #2, and any dispute proceeding related to or arising hereunder, will
be in English.  If any dispute concerning the construction or meaning of this
Amendment #2 arises, then reference will be made only to this Amendment #2 as
written in English and not to any translation into any other language.

34.

COUNTERPARTS.  

This Amendment #2 may be executed in one or more counterparts, each of which
together shall constitute one and the same agreement.  For purposes of executing
this Amendment #2, a facsimile (including a PDF image delivered via email) copy
of this Amendment #2, including the signature pages, will be deemed an
original.  The Parties agree that neither Party will have any rights to
challenge the use or authenticity of a counterpart of this Amendment #2 based
solely on that its signature, or the signature of the other Party, on such
counterpart is not an original signature.

[Signatures to follow on next page.]




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

57

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have entered into this Amendment #2 as of
the date first set forth above.

Agreed and Accepted By:

 

Atara Biotherapeutics, Inc.:

 

 

By:

/s/ Isaac Ciechanover

Name:

Isaac Ciechanover

Title:

Chief Executive Officer and President

 

Council of the Queensland Institute of Medical Research:

 

 

By:

/s/ Donna Hancock

Name:

Donna Hancock

Title:

Chief Operating Officer

 

 

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

58

--------------------------------------------------------------------------------

 

Attachment 1

ADDITION TO SCHEDULE 1.26(A)

DEVELOPMENT PLAN

 

Additional activities for 2018 and 2019 R&D Program:

[ * ]

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

59

--------------------------------------------------------------------------------

 

Attachment 2

REVISION TO SCHEDULE 1.26(B)

DEVELOPMENT BUDGET

 

[ * ]

 

 

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

60

--------------------------------------------------------------------------------

 

 

 

DEED OF AMENDMENT Number 3
TO
AMENDED AND RESTATED RESEARCH AND DEVELOPMENT COLLABORATION AGREEMENT

 

between

 

THE COUNCIL OF THE QUEENSLAND INSTITUTE OF MEDICAL RESEARCH

 

and

 

ATARA BIOTHERAPEUTICS, INC,

 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

61

--------------------------------------------------------------------------------

 

DEED OF AMENDMENT Number 3
TO
AMENDED AND RESTATED RESEARCH AND DEVELOPMENT COLLABORATION AGREEMENT

This Deed of Amendment Number 3 To Amended and Restated Research and Development
Collaboration Agreement (“Amendment #3”), effective as of 1st January 2018
(“Third Amendment Effective Date”), amending the Amended and Restated Research
and Development Collaboration Agreement (“Agreement”) entered into on 23rd
September 2016 and effective as of the Original Effective Date (as defined
therein), is made by and between Atara Biotherapeutics, Inc., having its
principal offices at 611 Gateway Blvd #900, South San Francisco, California
94080, U.S.A. (“Atara”), and the Council of the Queensland Institute of Medical
Research, a not-for-profit Institute organized and existing under the laws of
the State of Queensland having its principal offices at 300 Herston Rd, Herston
QLD 4006, Australia (“Institute”).  Each of Atara and Institute are referred to
in this Amendment as a “Party”, and collectively as the “Parties”.

WHEREAS, Atara and Institute are parties to that certain Research and
Development Collaboration Agreement (the “Original Research Agreement”), entered
into on October 20, 2015;

WHEREAS, the Original Research Agreement has been amended and restated in the
form of the Agreement;

WHEREAS, the Agreement was further amended by a Deed of Amendment between the
Parties entered into on 15th December 2017 and effective as of 1st October 2017
and further amended by Deed of Amendment Number 2, entered into on 3rd May 2018
and effective 1st January 2018 (the “Amendment”) and further amended again by
Deed of Amendment No 2 between the Parties effective 1 January 2018 (“Amendment
#2”);

WHEREAS, pursuant to the Original Research Agreement, the Agreement and the
Amendment, the Parties have collaborated in relation to (inter alia) research
and development activities to progress the development of novel allogeneic CTL
therapies for use in treating oncology and autoimmune indications associated
with the expression on or in cells, of Epstein Barr Virus (including all
naturally occurring variants thereof) and/or cytomegalovirus (including all
naturally occurring variants thereof) and/or BK Virus (including all naturally
occurring variants thereof) and/or John Cunningham Virus (including all
naturally occurring variants thereof) and/or Human Papillomavirus (including all
naturally occurring variants thereof)  [ * ]; and

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

62

--------------------------------------------------------------------------------

 

WHEREAS, Atara agrees to pay Institute at the rate of [ * ] per Full Time
Employee (FTE) per year, for the following hires:

[ * ].

 

NOW, THEREFORE, Institute and Atara hereby agree to the following terms and
conditions in this Amendment:

35.

DEFINED TERMS

Except as otherwise defined herein, capitalized terms in this Amendment #3 will
have the same meanings as set forth in the Work Order and the Agreement.

36.

AMENDMENTS

The Agreement is hereby amended with effect from the Third Amendment Effective
Date, as follows:

Atara agrees to pay, for the period 1st January 2018 through June 2018, [ * ].

Institute shall use Commercially Reasonable Efforts (as defined in the License
Agreement) to ensure that the full-time employees (FTEs) assigned to perform
activities for Atara programs devote at least eighty-five percent (85%) of their
total working time to activities under the development plan of the Agreement or
other activities under the Agreement, unless otherwise mutually agreed by the
Parties.  

 

The Agreement shall otherwise continue in full force and effect in accordance
with its terms.  Nothing in this Amendment #3 prejudices or adversely affects
any right, power, authority, discretion or remedy arising under the Agreement
before the Third Amendment Effective Date, or discharges, releases or otherwise
affects any liability or obligation arising under the Agreement before the Third
Amendment Effective Date.

The parties agree that as of the Amendment Effective Date to the date of
execution, the Agreement terms as modified by this Amendment #3 have been
ratified by the parties to have been properly executed.

37.

APPLICABLE LAW  

This Amendment #3 shall be governed by the laws of the State of New York without
regard to the conflict of law principles thereof. Any disputes arising hereunder
shall be adjudicated accordance with Article 14 of the Agreement.

38.

CONSTRUCTION.  

The headings of the Sections are inserted for convenience of reference only and
are not intended to be a part of or to affect the meaning or interpretation of
this Amendment #3.  Except where the context

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

63

--------------------------------------------------------------------------------

 

otherwise requires, wherever used, the use of any gender will be applicable to
all genders, and the word “or” is used in the inclusive sense.  When used in
this Amendment #3, “including” means “including without limitation”.  References
to either Party include the successors and permitted assigns of that Party.  The
Recitals are incorporated by reference into this Amendment #3.  The headings of
this Amendment #3 are for convenience of reference only and in no way define,
describe, extend or limit the scope or intent of this Amendment #3 or the intent
of any provision contained in this Amendment #3.  The Parties have each
consulted counsel of their choice regarding this Amendment #3, and, accordingly,
no provisions of this Amendment #3 will be construed against either Party on the
basis that the Party drafted this Amendment #3 or any provision thereof.  The
official text of this Amendment #3, any notice given or accounts or statements
required by this Amendment #3, and any dispute proceeding related to or arising
hereunder, will be in English.  If any dispute concerning the construction or
meaning of this Amendment #3 arises, then reference will be made only to this
Amendment #3 as written in English and not to any translation into any other
language.

39.

COUNTERPARTS.  

This Amendment #3 may be executed in one or more counterparts, each of which
together shall constitute one and the same agreement.  For purposes of executing
this Amendment #3, a facsimile (including a PDF image delivered via email) copy
of this Amendment #3, including the signature pages, will be deemed an
original.  The Parties agree that neither Party will have any rights to
challenge the use or authenticity of a counterpart of this Amendment #3 based
solely on that its signature, or the signature of the other Party, on such
counterpart is not an original signature.

[Signatures to follow on next page.]




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

64

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have entered into this Amendment #3 as of
the date first set forth above.

Agreed and Accepted By:

 

Atara Biotherapeutics, Inc.:

 

 

By:

/s/ Christopher Haqq

Name:

Christopher Haqq

Title:

Chief Medical Officer

 

Council of the Queensland Institute of Medical Research:

 

 

By:

/s/ Donna Hancock

Name:

Donna Hancock

Title:

Chief Operating Officer

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

65